Exhibit 10.4
 
 
 

--------------------------------------------------------------------------------

 
 
GUARANTEE AND COLLATERAL AGREEMENT
 
 
dated as of
 
April 12, 2012,
 
among
 
DENNY’S, INC.,
 
DENNY’S REALTY, LLC,
 
DENNY’S CORPORATION,
 
DFO, LLC,
 
the other Subsidiaries of Parent from time to time party hereto,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page
 

  ARTICLE I Definitions
1
         
Section 1.01
Credit Agreement.
1
 
Section 1.02
Other Defined Terms.
2
      ARTICLE II Guarantee
5
         
Section 2.01
Guarantee.
5
 
Section 2.02
Guarantee of Payment.
5
 
Section 2.03
No Limitations, Etc.
6
 
Section 2.04
Reinstatement.
9
 
Section 2.05
Agreement To Pay; Subrogation.
9
 
Section 2.06
Information.
9
      ARTICLE III Pledge of Securities
9
         
Section 3.01
Pledge.
9
 
Section 3.02
Delivery of the Pledged Collateral.
10
 
Section 3.03
Representations, Warranties and Covenants.
10
 
Section 3.04
Certification of Limited Liability Company and Limited Partnership Interests.
12
 
Section 3.05
Registration in Nominee Name; Denominations.
12
 
Section 3.06
Voting Rights; Dividends and Interest, etc.
12
      ARTICLE IV Security Interests in Personal Property
13
         
Section 4.01
Security Interest.
14
 
Section 4.02
Representations and Warranties.
15
 
Section 4.03
Covenants.
17
 
Section 4.04
Other Actions.
21
 
Section 4.05
Covenants Regarding Patent, Trademark and Copyright Collateral.
23
      ARTICLE V Remedies
25
         
Section 5.01
Remedies Upon Default.
25
 
Section 5.02
Application of Proceeds.
26
 
Section 5.03
Grant of License to Use Intellectual Property.
27
 
Section 5.04
Securities Act, etc.
27
      ARTICLE VI Indemnity, Subrogation and Subordination
28
         
Section 6.01
Indemnity and Subrogation.
28
 
Section 6.02
Contribution and Subrogation.
28
 
Section 6.03
Subordination.
28
      ARTICLE VII Miscellaneous
29
         
Section 7.01
Notices.
29
 
Section 7.02
Security Interest Absolute.
29
 
Section 7.03
Survival of Agreement.
29

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Section 7.04
Binding Effect; Several Agreement.
29
 
Section 7.05
Successors and Assigns.
30
 
Section 7.06
Administrative Agent’s Fees and Expenses; Indemnification.
30
 
Section 7.07
Administrative Agent Appointed Attorney-in-Fact.
30
 
Section 7.08
GOVERNING LAW.
31
 
Section 7.09
Waivers; Amendment.
31
 
Section 7.10
WAIVER OF JURY TRIAL.
32
 
Section 7.11
Severability.
32
 
Section 7.12
Counterparts.
32
 
Section 7.13
Headings.
33
 
Section 7.14
Jurisdiction; Consent to Service of Process.
33
 
Section 7.15
Termination or Release.
33
 
Section 7.16
Additional Subsidiaries.
34
 
Section 7.17
Right of Setoff.
34

 
 
 


 
 

--------------------------------------------------------------------------------

 




 
Schedules
      Schedule I Subsidiary Loan Parties Schedule II  Pledged Equity Securities;
Pledged Debt Securities Schedule III Intellectual Property Schedule IV Insurance
Requirements    
Exhibits
      Exhibit I    Form of Supplement to the Guarantee and Collateral Agreement
Exhibit II  Form of Perfection Certificate

 
                      
 
 
 
                           
 
 

--------------------------------------------------------------------------------

 
                                
                                
 
                                        GUARANTEE AND COLLATERAL AGREEMENT
 
GUARANTEE AND COLLATERAL AGREEMENT dated as of April 12, 2012 (this
“Agreement”), by and among Denny’s, Inc., a Florida corporation (the
“Borrower”), Denny’s Corporation, a Delaware corporation (“Parent”), DFO, LLC, a
Delaware limited liability company (“DFO”), Denny’s Realty, LLC, a Delaware
limited liability company (“Denny’s Realty”), each other Subsidiary of Parent
from time to time party hereto and Wells Fargo Bank, National Association
(“Wells Fargo”), as administrative agent and collateral agent (in such
capacities under any of the Loan Documents (as defined in the Credit Agreement
referred to below), the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).
 
WHEREAS, the Borrower, Parent, certain subsidiaries of the Parent party thereto,
the lenders from time to time party thereto (the “Lenders”) and Wells Fargo, as
Administrative Agent are parties to that certain Credit Agreement dated as of
the date hereof (as amended, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”)
 
WHEREAS, the obligations of the Lenders, the Administrative Agent and the L/C
Issuer to enter into the Credit Agreement and to extend credit to the Borrower
thereunder are conditioned upon, among other things, the Borrower, Parent, DFO,
Denny’s Realty and the Administrative Agent entering into a Guarantee and
Collateral Agreement in the form of this Agreement and the execution and
delivery of this Agreement by the parties hereto;
 
WHEREAS, Parent, DFO and Denny’s Realty are affiliates of the Borrower and will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders, the Administrative Agent and the L/C
Issuer to extend such credit; and
 
WHEREAS, each Grantor wishes to (a) grant a security interest in all of its
“Article 9 Collateral” (as defined herein) in favor of the Administrative Agent,
as collateral agent, for the benefit of the “Secured Parties” (as defined
herein), (b) pledge and assign, and grant a security interest in, all of its
“Pledged Collateral” (as defined herein) to the Administrative Agent, as
collateral agent, for the benefit of the Secured Parties and (c) guarantee to
the Administrative Agent, as collateral agent, for the benefit of the Secured
Parties, the payment and performance of the “Obligations” (as defined herein),
in each case, as herein provided.
 
NOW THEREFORE, in consideration of the mutual covenants and agreement herein
contained, the parties hereto covenant and agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01 Credit Agreement.  (a)  Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement.  All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the
 
 
 

--------------------------------------------------------------------------------

 
 
meaning specified in Article 9 of the New York UCC.
 
(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.
 
Section 1.02 Other Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:
 
“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
 
“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.
 
“Claiming Guarantor” has the meaning assigned to such term in Section 6.02.
 
“Collateral” means Article 9 Collateral and Pledged Collateral.
 
“Administrative Agent” has the meaning assigned to such term in the preamble of
this Agreement.
 
“Contributing Guarantor” has the meaning assigned to such term in Section 6.02.
 
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that any Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
 
“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule III.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Deposit Account Bank” has the meaning assigned to such term in Section 4.04(b).
 
“Deposit Account Control Agreement” means an agreement in a form approved by the
Administrative Agent, among a Grantor, the Administrative Agent and a Deposit
Account Bank.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person of whatever nature and
rights, warrants or options to acquire any of the foregoing.
 
 
2

--------------------------------------------------------------------------------

 
 
“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.
 
“General Intangibles” means all “general intangibles” as defined in the New York
UCC, including payment intangibles, all choses in action and causes of action
and all other intangible personal property of any Grantor of every kind and
nature (other than Accounts) now owned or hereafter acquired by any Grantor,
including corporate or other business records, indemnification claims, contract
rights (including rights under leases, whether entered into as lessor or lessee,
Swap Contracts, franchise agreements and other agreements) and rights to
payment, Intellectual Property, software, goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Grantor to secure payment by an
Account Debtor of any of the Accounts.
 
“Grantors” means Parent, the Borrower and the Subsidiary Loan Parties.
 
“Guarantors” means Parent, the Borrower and the Subsidiary Loan Parties.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
 
“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, financial asset, commodity contract or
commodity account.
 
“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, other
than those license or sublicense agreements (a) in existence on the date hereof
and (b) entered into after the date hereof, in each case that by their terms
prohibit a grant of a security interest by such Grantor as licensee thereunder;
provided that (i) in the case of clause (b), such Grantor has used commercially
reasonable efforts to prevent the inclusion of such a prohibition over such
license or sublicense and (ii) in the case of any licenses or sublicenses
excluded pursuant to clauses (a) and (b), such licenses or sublicenses,
individually or in the aggregate, are not material to the business of such
Grantor.  For the avoidance of doubt, any money or property received in respect
of any license that is not a License shall not be excluded from the Collateral
solely as a result of the exclusion of such license from the Collateral.
 
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
“Obligations” means all “Obligations” as defined in the Credit Agreement and
includes, without limitation, (a) the due and punctual payment by the Borrower
of (i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the
 
 
3

--------------------------------------------------------------------------------

 
 
Borrower under the Credit Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of reimbursement of disbursements,
interest and fees thereon and obligations to provide cash collateral in respect
of such Letters of Credit, and (iii) all other monetary obligations of the
Borrower to any of the Secured Parties under the Credit Agreement and each of
the other Loan Documents, including obligations to pay fees, expense and
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other Loan Documents, (c) the due and punctual payment and performance of
all the obligations of each other Loan Party under or pursuant to this Agreement
and each of the other Loan Documents and (d) the due and punctual payment and
performance of all the obligations of the Borrower and each other Loan Party
under or pursuant to any Secured Cash Management Agreement or Secured Hedge
Agreement.
 
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
 
“Patents” means all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III; and (b)
all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the Loan Parties.
 
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
 
“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.
 
“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
 
“Pledged Stock” has the meaning assigned to such term in Section 3.01.
 
“Security Interest” has the meaning assigned to such term in Section 4.01.
 
 
4

--------------------------------------------------------------------------------

 
 
“Subsidiary Loan Parties” means DFO, Denny’s Realty and each other Subsidiary of
Parent from time to time party hereto.
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
 
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III; (b) all goodwill associated therewith or
symbolized thereby; and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.
 
“USCO” means the United States Copyright Office and any successor agency.
 
“USPTO” means the United States Patent and Trademark Office and any successor
agency.
 
ARTICLE II
 
GUARANTEE
 
Section 2.01 Guarantee.  Each Guarantor hereby unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, to the
Administrative Agent, for the benefit of the Secured Parties, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations.  Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation.  Each Guarantor waives presentment to,
demand of payment from and protest to the Borrower or any other Loan Party of
any of the Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.
 
Section 2.02 Guarantee of Payment.  Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of the
Borrower or any other Person.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.03 No Limitations, Etc.  (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any other Secured
Party to assert any claim or demand or to exercise or enforce any right or
remedy under the provisions of any Loan Document or otherwise; (ii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, any Loan Document or any other agreement, including with
respect to any other Guarantor under this Agreement; (iii) the failure to
perfect any security interest in, or the release of, any security held by the
Administrative Agent or any other Secured Party for the Obligations; (iv) any
default, failure or delay, willful or otherwise, in the performance of the
Obligations; (v) any other act or omission that may or might in any manner or to
any extent vary the risk of any Guarantor or otherwise operate as a discharge of
any Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of all the Obligations) or (vi) any law or regulation of any
jurisdiction or any other event affecting any term of a guaranteed
obligation.  Each Guarantor expressly authorizes the Secured Parties to take and
hold security for the payment and performance of the Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in their sole discretion or to release or substitute any one or more
other guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.  Anything contained in
this Section 3 to the contrary notwithstanding, the obligations of any Guarantor
under this Section 3 at any time shall be limited to an aggregate amount equal
to the largest amount that would not render its obligations under this Section 3
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code (Title 11, United States Code) or any comparable provisions
of any similar federal or state law.
 
(b) (i)           To the fullest extent permitted by applicable law, each
Guarantor waives any defense based on or arising out of any defense of the
Borrower or any other Loan Party or the unenforceability of the Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower or any other Loan Party, other than the indefeasible
payment in full in cash of all the Obligations.  The Administrative Agent may,
at its election, foreclose on any security held by it by one or more judicial or
non-judicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to the Administrative Agent against the Borrower or
any other Loan Party, without affecting or impairing in any way the liability of
any Guarantor hereunder except to the extent the Obligations have been
indefeasibly paid in full in cash.  To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or
 
 
6

--------------------------------------------------------------------------------

 
 
remedy of such Guarantor against the Borrower or any other Loan Party, as the
case may be, or any security.
 
(ii) Each Guarantor waives any right it may have to require the Administrative
Agent or the Lenders to proceed against the Borrower or any other Guarantor,
proceed against or exhaust any security held from the Borrower or any other
Guarantor, or pursue any other remedy in their respective power to pursue, as
well as any defense based on any claim that Guarantor’s obligations exceed or
are more burdensome than those of the Borrower.  To the extent that the laws of
the State of California may be deemed to apply to the Guarantees, the rights
which each Guarantor hereby waives include all rights of subordination,
reimbursement, indemnification and contribution and any other rights and
defenses that are or may become available to such Guarantor by reason of Section
2787 to 2855, inclusive, of the California Civil Code; provided that these
waivers shall not limit the express rights of the Guarantors that are set forth
in Sections 6.01 and 6.02 hereof.
 
(iii) Each Guarantor understands and acknowledges that if the Administrative
Agent forecloses judicially or non-judicially against any real property security
for the Obligations, such foreclosure could impair or destroy any right or
ability that any Guarantor may have to seek reimbursement, contribution or
indemnification for any amounts paid by such Guarantor under its Guarantee.  To
the extent that the laws of the State of California may be deemed to apply to
the Guarantees, each Guarantor further understands and acknowledges that, in the
absence of this waiver, such potential impairment or destruction of the
Guarantor’s rights, if any, may entitle the Guarantor to assert a defense to its
Guarantee based on California Code of Civil Procedure §580d as interpreted in
Union Bank v. Gradsky, (1968) 265 CA 2d 40, 71 CR 64, on the grounds, among
others, that a lender should be estopped from pursuing a guarantor when the
lender’s election to foreclose has impaired or destroyed the guarantor’s rights
of subrogation, reimbursement, contribution or indemnification rights.  By
execution of this Agreement, each Guarantor intentionally, freely, irrevocably,
and unconditionally: (A) waives and relinquishes that defense and agrees that
such Guarantor will be liable under its Guarantee even though the Administrative
Agent had foreclosed judicially or non-judicially against any real or personal
property collateral for the Obligations or any of the Guarantees; and (B) agrees
that such Guarantor will not assert that defense in any action or proceeding
which the Administrative Agent or the Lenders may commence to enforce its
Guarantee.  Without limiting the foregoing, each Guarantor waives all rights and
defenses arising out of an election of remedies by the Administrative Agent or
the Lenders, even though that election of remedies, such as non-judicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
such Guarantor’s rights of subrogation and reimbursement against the principal
or another Guarantor by the operation of Section 580d of the California Code of
Civil Procedure.
 
 
7

--------------------------------------------------------------------------------

 
 
(iv) To the extent that the laws of the State of California may be deemed to
apply to the Guarantees, each Guarantor intentionally, freely, irrevocably and
unconditionally waives and relinquishes all rights which may be available to it
under any provision of California law or under any California judicial decision,
including Section 580a and 726(b) of the California Code of Civil Procedure, to
seek to limit the amount of any deficiency judgment or other judgment which may
be obtained against such Guarantor under its Guarantee to not more than the
amount by which the unpaid Obligations guaranteed hereby exceed the fair market
value or fair value of any real or personal property securing said Obligations,
including, without limitation, all rights to an appraisement of, judicial or
other hearing on, or other determination of the value of said property.
 
(v) To the extent that the laws of the State of California may be deemed to
apply to the Guarantees, and without limiting any of the other waivers and
provisions set forth herein, if the debt of the Borrower or another
Guarantor’s  Guarantee is secured by real property, each Guarantor hereby
intentionally, freely, irrevocably and unconditionally waives all rights and
defenses that Guarantor may have because the debt of the Borrower or another
Guarantor’s Guarantee is secured by real property; this means, among other
things: (A) the Administrative Agent and the Lenders may collect from that
Guarantor without first foreclosing on any real or personal property collateral
pledged by the Borrower or another Guarantor; (B) the amount of the Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is determined to be worth more than the
sale price; and (C) the Administrative Agent and the Lenders may collect from
that Guarantor even if the Administrative Agent, by foreclosing on the real
property collateral, has destroyed any right the Guarantor may have to collect
from the Borrower or another Guarantor.  This is an unconditional and
irrevocable waiver of any rights and defenses that such Guarantor may have under
circumstances where the debt of the Borrower or another Guarantor’s Guarantee is
secured by real property.  These rights and defenses include, but are not
limited to, any rights or defenses based upon Section 580a, 580b, 580d or 726 of
the California Code of Civil Procedure.
 
(c) Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, any
defense which may be available by virtue of any valuation, stay, moratorium law
or other similar law now or hereafter in effect, including, without limitation,
any defense arising by reason of any disability or other defense of the Borrower
or any other Guarantor, any right to require the marshalling of assets of the
Borrower, any other Guarantor or any other entity or other person primarily or
secondarily liable with respect to any of the Obligations, and all suretyship
defenses generally.  To the fullest extent permitted by law, each Guarantor
hereby expressly waives any and all rights or defenses arising by reason of (A)
any “one action” or “anti-deficiency” law which would otherwise prevent the
Administrative Agent or any other Secured Party from bringing any action,
including any claim for a deficiency, or exercising any other right or remedy
(including any right of set-off), against such Guarantor before or after the
Administrative Agent’s or other Secured
 
 
8

--------------------------------------------------------------------------------

 
 
Party’s commencement or completion of any foreclosure action, whether
judicially, by exercise of power of sale or otherwise, or (B) any other law
which in any other way would otherwise require any election of remedies by the
Administrative Agent or any other Secured Party.  Each Guarantor covenants that
its obligations hereunder shall not be discharged, except by complete
performance.
 
Section 2.04 Reinstatement.  Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.
 
Section 2.05 Agreement To Pay; Subrogation.  In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation.  Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against the Borrower or
any other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.
 
Section 2.06 Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.
 
ARTICLE III
 
PLEDGE OF SECURITIES
 
Section 3.01 Pledge.  Each Grantor hereby assigns and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in, to and under (a) all shares of
capital stock and other Equity Interests owned by it (including those listed on
Schedule II) and any other Equity Interests obtained in the future by such
Grantor and the certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (i) more
than 65% of the issued and outstanding voting Equity Interests of any Foreign
Subsidiary, or (ii) to the extent applicable law requires that a subsidiary of
such Grantor issue directors’ qualifying shares, such qualifying shares; (b)(i)
all debt securities owned by it (including those listed opposite the name of
such Grantor on Schedule II), (ii) any debt securities in the future issued to
 
 
9

--------------------------------------------------------------------------------

 
 
such Grantor and (iii) the promissory notes and any other instruments, if any,
evidencing such debt securities (the “Pledged Debt Securities”); (c) all other
property that may be delivered to and held by the Administrative Agent pursuant
to the terms of this Section 3.01; (d) all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b) above and the property referred to in clause
(c) above; (e) all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and (d)
above; and (f) all Proceeds of any of the foregoing (the items referred to in
clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).
 
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.
 
Section 3.02 Delivery of the Pledged Collateral.
 
(a) Each Grantor agrees promptly to deliver or cause to be delivered to the
Administrative Agent certificates, instruments and other documents representing
or evidencing any Pledged Securities having a value in excess of $25,000.
 
(b) Each Grantor will cause any Indebtedness for borrowed money (other than
trade debt incurred in the ordinary course of business) owed to such Grantor by
any Person in excess of $25,000 in principal amount to be evidenced by a duly
executed promissory note that is pledged and delivered to the Administrative
Agent pursuant to the terms hereof.
 
(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by stock powers duly executed in blank or other instruments of
transfer satisfactory to the Administrative Agent and by such other instruments
and documents as the Administrative Agent may reasonably request to perfect its
security interest therein and (ii) all other property composing part of the
Pledged Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Administrative Agent may reasonably request to perfect its security interest
therein.  Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule
II and made a part hereof; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged
Securities.  Each schedule so delivered shall supplement any prior schedules so
delivered.
 
Section 3.03 Representations, Warranties and Covenants.  The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:
 
 
10

--------------------------------------------------------------------------------

 
 
(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes required to be pledged by the terms of this
Agreement;
 
(b) the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock issued by a corporation, are fully paid and non-assessable, (ii) in the
case of Pledged Debt Securities, other than Pledged Debt Securities issued by a
Loan Party or any other Subsidiary, to the knowledge of the Grantor pledging any
such Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof and (iii) in the case of Pledged Debt Securities issued by a
Loan Party or any other Subsidiary, are legal, valid and binding obligations of
the issuer thereof;
 
(c) each Grantor is and, subject to any transfers made in compliance with the
Credit Agreement, will continue to be the direct, beneficial and record owner of
the Pledged Securities listed on Schedule II as owned by such Grantor and each
Grantor (i) holds the Pledged Securities free and clear of all Liens, other than
Liens created by this Agreement and Permitted Liens, (ii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on the Pledged Collateral, other than
Liens created by this Agreement and Permitted Liens and (iii) will defend its
title to or interest in the Pledged Collateral against any and all Liens (other
than Liens created by this Agreement and Permitted Liens), however arising, of
all Persons;
 
(d) except for restrictions and limitations imposed by the Loan Documents, the
Pledged Collateral is and will continue to be freely transferable and assignable
(subject to restrictions imposed under applicable law), and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Administrative Agent of rights and remedies
hereunder;
 
(e) each Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
 
(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary for the pledge effected hereby
to be valid (other than such as have been obtained and are in full force and
effect);
 
(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected first priority lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations; and
 
 
11

--------------------------------------------------------------------------------

 
 
(h) the pledge effected hereby is effective to vest in the Administrative Agent,
for the benefit of the Secured Parties, the rights of the Administrative Agent
in the Pledged Collateral as set forth herein.
 
Section 3.04 Certification of Limited Liability Company and Limited Partnership
Interests.  Each interest in any limited liability company or limited
partnership controlled by any Grantor and pledged hereunder shall be represented
by a certificate, shall be a “security” within the meaning of Article 8 of the
New York UCC and shall be governed by Article 8 of the New York UCC.
 
Section 3.05 Registration in Nominee Name; Denominations.  The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent.  Upon Administrative Agent’s request, each Grantor will
promptly give to the Administrative Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor.  The Administrative Agent shall at all times have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.
 
Section 3.06 Voting Rights; Dividends and Interest, etc.  (a)  Unless and until
an Event of Default shall have occurred and be continuing:
 
(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities, the rights and
remedies of any of the Administrative Agent or any other Secured Party under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Administrative Agent or any other Secured Parties to exercise the same.
 
(ii) Subject to paragraphs (b) and (c) of this Section 3.06, the Administrative
Agent authorizes each Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above and to
receive the cash dividends it is entitled to receive pursuant to subparagraph
(iii) below.
 
(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would
 
 
12

--------------------------------------------------------------------------------

 
 
constitute Pledged Stock or Pledged Debt Securities, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor shall be held in trust for the
benefit of the Administrative Agent (and shall not be commingled by such Grantor
with any of its other funds or property but shall be held separate and apart)
and shall be forthwith delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement).
 
(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 3.06 shall cease, and all such rights shall thereupon become vested
in the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 3.06 shall be
held in trust for the benefit of the Administrative Agent, shall be segregated
from other property or funds of such Grantor and shall be forthwith delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement).  Any and all money and other property paid over to or received by
the Administrative Agent pursuant to the provisions of this paragraph (b) shall
be retained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02.
 
(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and
the authorizations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that the Administrative Agent shall have the right, from time to time following
and during the continuance of an Event of Default to permit the Grantors to
exercise such rights.  After all Events of Default have been cured or waived and
the Borrower has delivered to the Administrative Agent a certificate to that
effect, each Grantor will have the right to exercise the voting and consensual
rights and powers that such Grantor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above.
 
ARTICLE IV
 
SECURITY INTERESTS IN PERSONAL PROPERTY
 
 
13

--------------------------------------------------------------------------------

 
 
Section 4.01 Security Interest.  (a) Each Grantor, as security for the payment
and performance in full of the Obligations, hereby assigns and pledges to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):
 
(i) all accounts (including accounts receivable and healthcare insurance
receivables);
 
(ii) all chattel paper (whether tangible or electronic);
 
(iii) all cash, money and deposit accounts;
 
(iv) all documents (including electronic documents);
 
(v) all goods (including all equipment, fixtures and any accessions thereto);
 
(vi) all General Intangibles;
 
(vii) all instruments (including promissory notes);
 
(viii) all inventory;
 
(ix) all Investment Property;
 
(x) all insurance claims and proceeds;
 
(xi) all letter-of-credit rights;
 
(xii) all books and records pertaining to the Article 9 Collateral; and
 
(xiii) to the extent not otherwise included, all proceeds, supporting
obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.
 
(b) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral
 
 
14

--------------------------------------------------------------------------------

 
 
that describes such property in any other manner as the Administrative Agent may
reasonably determine is necessary or advisable to ensure the perfection of the
security interest in the Article 9 Collateral granted to the Administrative
Agent, including describing such property as “all assets” or “all
property”.  Each Grantor agrees to provide such information to the
Administrative Agent promptly upon request.
 
Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.
 
The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office and the United States Copyright Office (or any
successor office or any similar office in any other country) such documents as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Administrative Agent as secured party.
 
(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
 
Section 4.02 Representations and Warranties.  The Grantors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:
 
(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect.
 
(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete as of the Closing Date.  Uniform Commercial
Code financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations containing a description of the
Article 9 Collateral have delivered by the Grantors to the Administrative Agent
and such filings, recordings or registrations are consistent with the
information provided to the Administrative Agent in the Perfection Certificate
delivered in connection with this Agreement and are appropriate for filing in
each governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate, and constitute all the filings, recordings and
registrations (other than filings required to be made in the USPTO and the USCO
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, Trademarks and Copyrights) that are necessary to publish
notice of and protect the validity of and to establish a legal, valid and
perfected security interest in favor of the
 
 
15

--------------------------------------------------------------------------------

 
 
Administrative Agent, for the benefit of the Secured Parties, in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions.  Each Grantor represents and
warrants that no further or subsequent filing, re-filing, recording,
re-recording, registration or re-registration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments.  Each Grantor represents and warrants
that a fully executed agreement in the form hereof or in a form reasonably
satisfactory to the Administrative Agent containing a description of all Article
9 Collateral consisting of Intellectual Property with respect to Patents
registered with the USPTO (and Patents for which registration applications are
pending with the USPTO), Trademarks registered with the USPTO (and Trademarks
for which registration applications are pending with the USPTO) and Copyrights
registered with the USCO (and Copyrights for which registration applications are
pending with the USCO) has been delivered to the Administrative Agent for
recording with the USPTO and USCO, as applicable, and otherwise as may be
required pursuant to the laws of any other applicable jurisdiction and
reasonably requested by the Administrative Agent, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Administrative Agent, for the benefit of the Secured Parties, in respect of all
Article 9 Collateral consisting of such Intellectual Property in which a
security interest may be perfected by recording with the USPTO and the
USCO.  Each Grantor represents and warrants that no further or subsequent
filing, re-filing, recording, re-recording, registration or re-registration is
necessary (other than such actions as are necessary to perfect the Security
Interest with respect to any Article 9 Collateral consisting of Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the date hereof).
 
(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of this
Agreement with the USPTO and the USCO, as applicable, and otherwise as may be
required pursuant to the laws of any other applicable jurisdiction.  The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral, other than Liens expressly permitted to be prior to the Security
Interest pursuant to Section 7.01 of the Credit Agreement.
 
(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement.  None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument
 
 
16

--------------------------------------------------------------------------------

 
 
covering any Article 9 Collateral with the USPTO or the USCO or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.
 
(e) None of the Grantors holds any commercial tort claim as of the Closing Date
except as indicated on the Perfection Certificate.
 
(f) All accounts have been originated by the Grantors and all inventory has been
acquired by the Grantors in the ordinary course of business.
 
Section 4.03 Covenants.
 
(a) Each Grantor agrees promptly to notify the Administrative Agent in writing
of any change (i) in its corporate name, (ii) in the location of any office in
which it maintains books or records relating to Article 9 Collateral owned by it
or any office or facility at which Article 9 Collateral owned by it is located
(including the establishment of any new such office or facility), (iii) in its
identity or type of organization or corporate structure, (iv) in its Federal
Taxpayer Identification Number or organizational identification number or (v) in
its jurisdiction of organization.  Each Grantor agrees promptly to provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in clauses (i), (iii) and (v) of the immediately preceding
sentence.  Each Grantor agrees not to effect or permit any change referred to in
the first sentence of this paragraph (a) unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the Article 9
Collateral.  Each Grantor agrees promptly to notify the Administrative Agent if
any material portion of the Article 9 Collateral owned or held by such Grantor
is damaged or destroyed.
 
(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with reasonably prudent
and standard practices used in industries that are the same as or similar to
those in which such Grantor is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of the Article 9 Collateral, and, at such time or times as the
Administrative Agent may reasonably request, promptly to prepare and deliver to
the Administrative Agent a duly certified schedule or schedules in form and
detail satisfactory to the Administrative Agent showing the identity, amount and
location of any and all Article 9 Collateral.
 
(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01(a) of the Credit
Agreement, the Borrower shall deliver to the Administrative Agent a certificate
executed by an officer of the Borrower (i) setting forth the information
required pursuant to Schedule 6
 
 
17

--------------------------------------------------------------------------------

 
 
of the Perfection Certificate or confirming that there has been no change in
such information since the date of such certificate or the date of the most
recent certificate delivered pursuant to this Section 4.03(c) and (ii)
certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all re-filings, re-recordings and re-registrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) of this Section 4.03(c) to the extent
necessary to protect and perfect the Security Interest for a period of not less
than 18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period).  Each
certificate delivered pursuant to this Section 4.03(c) shall identify in the
format of Schedule III to this Agreement all Intellectual Property of any
Grantor in existence on the date thereof and not then listed on such Schedules
or previously so identified to the Administrative Agent.
 
(d) Each Grantor shall, at its own expense, take any and all actions necessary
to defend title to the Article 9 Collateral against all Persons and to defend
the Security Interest of the Administrative Agent in the Article 9 Collateral
and the priority thereof against any Lien not expressly permitted to be prior to
the Security Interest pursuant to Section 7.01 of the Credit Agreement.
 
(e) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith.
 
Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Grantor shall
have the right, exercisable within 10 days after it has been notified by the
Administrative Agent of the specific identification of such Article 9
Collateral, to advise the Administrative Agent in writing of any inaccuracy of
the representations and warranties made by such Grantor hereunder with respect
to such Article 9 Collateral.  Each Grantor agrees that it will use its
commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 30 days after the date
it has been notified by the Administrative Agent of the specific identification
of such Article 9 Collateral.
 
(f) The Administrative Agent and such Persons as the Administrative Agent may
reasonably designate shall have the right, at the Grantors’ own cost and
expense, to inspect the Article 9 Collateral, all records related thereto (and
to make extracts and copies from such records) and the premises upon which any
of the Article 9 Collateral is
 
 
18

--------------------------------------------------------------------------------

 
 
located, at reasonable times and intervals during normal business hours upon
reasonable advance notice to the respective Grantor, to discuss the Grantors’
affairs with the officers of the Grantors and their independent accountants and
to verify under reasonable procedures, in accordance with Section 6.10 of the
Credit Agreement, the validity, amount, quality, quantity, value, condition and
status of, or any other matter relating to, the Article 9 Collateral, including,
in the case of Accounts or Article 9 Collateral in the possession of any third
person, by contacting Account Debtors or the third person possessing such
Article 9 Collateral for the purpose of making such a verification.  Subject to
Section 10.07 of the Credit Agreement, the Administrative Agent shall have the
right to share any information it gains from such inspection or verification
with any Secured Party.
 
(g) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Administrative Agent on demand for
any payment made or any expense incurred by the Administrative Agent pursuant to
the foregoing authorization; provided, however, that nothing in this Section
4.03(g) shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Administrative Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.
 
(h) If at any time any Grantor shall take a security interest in any property of
an account debtor or any other Person to secure payment and performance of an
account, such Grantor shall promptly assign such security interest to the
Administrative Agent to the extent permitted by any contracts or arrangements to
which such property is subject.  Such assignment need not be filed in a public
record unless such filing is necessary to continue the perfected status of the
security interest against creditors of and transferees from the account debtor
or other Person granting the security interest.
 
(i) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Administrative Agent and the Secured
Parties from and against any and all liability for such performance.
 
(j) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement.  None of the Grantors shall make or permit to be made any transfer of
the Article 9 Collateral and each Grantor shall remain at all times in
possession of the Article 9 Collateral owned by it, except that (i) inventory
may be sold in the ordinary
 
 
19

--------------------------------------------------------------------------------

 
 
course of business and (ii) unless and until the Administrative Agent shall
notify the Grantors that an Event of Default shall have occurred and be
continuing and that during the continuance thereof the Grantors shall not sell,
convey, lease, assign, transfer or otherwise dispose of any Article 9 Collateral
(which notice may be given by telephone if promptly confirmed in writing), the
Grantors may use and dispose of the Article 9 Collateral in any lawful manner
not inconsistent with the provisions of this Agreement, the Credit Agreement or
any other Loan Document.  Without limiting the generality of the foregoing, each
Grantor agrees that it shall not permit any inventory to be in the possession or
control of any warehouseman, bailee, agent or processor at any time unless such
warehouseman, bailee, agent or processor shall have been notified of the
Security Interest and shall have acknowledged in writing, in form and substance
reasonably satisfactory to the Administrative Agent, that such warehouseman,
agent, bailee or processor holds the Inventory for the benefit of the
Administrative Agent subject to the Security Interest and shall act upon the
instructions of the Administrative Agent without further consent from the
Grantor, and that such warehouseman, bailee, agent or processor further agrees
to waive and release any Lien held by it with respect to such Inventory, whether
arising by operation of law or otherwise; provided that such written
acknowledgment shall not be required until the fair market value of all
Inventory in such possession or under such control exceeds $1,000,000 in
aggregate amount.
 
(k) None of the Grantors will, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with its past practices and in
accordance with reasonably prudent and standard practice used in industries that
are the same as or similar to those in which such Grantor is engaged.
 
(l) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the goods, inventory and equipment
in accordance with the requirements set forth in Schedule IV hereto and Section
6.07 of the Credit Agreement.  Each Grantor irrevocably makes, constitutes and
appoints the Administrative Agent (and all officers, employees or agents
designated by the Administrative Agent) as such Grantor’s true and lawful agent
(and attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto.  In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or part relating thereto, the Administrative Agent may,
without waiving or releasing any obligation or liability of the Grantors
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Administrative Agent deems advisable.  All sums disbursed
by the Administrative Agent in connection
 
 
20

--------------------------------------------------------------------------------

 
 
with this Section 4.03(l), including reasonable attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Administrative Agent and shall be additional Obligations
secured hereby.
 
(m) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Administrative Agent, its chattel paper and its books, records and documents
evidencing or pertaining thereto with an appropriate reference to the fact that
such chattel paper has been assigned to the Administrative Agent for the benefit
of the Secured Parties and that the Administrative Agent has a security interest
therein.
 
Section 4.04 Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce the Administrative Agent’s security interest in the Article 9
Collateral, each Grantor agrees, in each case at such Grantor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:
 
(a) Instruments and Tangible Chattel Paper.  If any Grantor shall at any time
hold or acquire any tangible chattel paper having a value in excess of $25,000,
such Grantor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
reasonably request.
 
(b) Deposit Accounts.
 
(i) (x)  For deposit accounts with an aggregate balance in excess of $1,000,000
at any time, the applicable Grantors shall execute and deliver, and cause the
bank with which such Grantor maintains such deposit accounts (each such bank a
“Deposit Account Bank”) to execute and deliver a Deposit Account Control
Agreements and (y) for any deposit account that any Grantor at any time opens
after the Closing Date with an aggregate balance in excess of $1,000,000 at any
time, such Grantor shall execute and deliver, and use its best efforts to cause
the Deposit Account Bank in which any such deposit account is maintained to
execute and deliver, a Deposit Account Control Agreement. Grantors will maintain
cash management systems reasonably acceptable to the Administrative Agent (it
being understood that the cash management system as in effect on the Closing
Date is acceptable to the Administrative Agent).
 
(ii) Each Grantor acknowledges and agrees that (x) the funds on deposit in the
deposit accounts shall continue to be collateral security for all the
Obligations and (y) upon the occurrence and during the continuance of an Event
of Default, upon the election of the Administrative Agent, the funds on deposit
in such deposit accounts shall be applied as provided in Section 5.02.  Each
Grantor irrevocably authorizes the Administrative Agent to (A) notify each
Deposit Account Bank of the occurrence of an Event of Default and (B) following
the occurrence of an Event of Default, at the election of the Administrative
Agent, instruct each Deposit Account Bank to apply the funds on deposit in such
deposit account in accordance with Section 5.02.  Each Grantor hereby agrees to
irrevocably direct each Deposit Account Bank to comply with the instructions of
 
 
21

--------------------------------------------------------------------------------

 
 
the Administrative Agent with respect to the relevant deposit account without
further consent from the Grantor or any other Person.
 
(c) Investment Property.  Except to the extent otherwise provided in Article
III, if any Grantor shall at any time hold or acquire any certificated security
having a value in excess of $25,000 such Grantor shall forthwith endorse, assign
and deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify.  If any securities now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, such Grantor shall
immediately notify the Administrative Agent thereof and, at the Administrative
Agent’s request and option, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (i) cause the issuer
to agree to comply with instructions from the Administrative Agent as to such
securities, without further consent of any Grantor or such nominee, or (ii)
arrange for the Administrative Agent to become the registered owner of the
securities.  If any securities, whether certificated or uncertificated, or other
investment property now or hereafter acquired by any Grantor are held by such
Grantor or its nominee through a securities intermediary or commodity
intermediary, such Grantor shall immediately notify the Administrative Agent
thereof and, at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (A) cause such securities intermediary or (as the case may be)
commodity intermediary to agree to comply with entitlement orders or other
instructions from the Administrative Agent to such securities intermediary as to
such securities or other investment property or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Administrative Agent to such commodity intermediary, in each case without
further consent of any Grantor or such nominee, or (B) in the case of Investment
Property held through a securities intermediary, arrange for the Administrative
Agent to become the entitlement holder with respect to such investment property,
with the Grantor being permitted, only with the consent of the Administrative
Agent, to exercise rights to withdraw or otherwise deal with such investment
property.  The Administrative Agent agrees with each of the Grantors that the
Administrative Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur.
 
(d) Electronic Chattel Paper and Transferable Records.  If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record” having a value in excess of $25,000, as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction, such Grantor shall promptly
notify the Administrative Agent thereof and, at the request of the
Administrative Agent, shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent control under New York
UCC Section 9-105 of such electronic chattel paper or control under Section 201
of the Federal Electronic
 
 
22

--------------------------------------------------------------------------------

 
 
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.  The Administrative Agent agrees with
such Grantor that the Administrative Agent will arrange, pursuant to procedures
reasonably satisfactory to the Administrative Agent and so long as such
procedures will not result in the Administrative Agent’s loss of control, for
the Grantor to make alterations to the electronic chattel paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or Section
16 of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such electronic chattel paper or transferable record.
 
(e) Letter-of-Credit Rights.  If any Grantor is at any time a beneficiary under
a letter of credit having a stated amount in excess of $25,000 now or hereafter
issued in favor of such Grantor, such Grantor shall promptly notify the
Administrative Agent thereof and, at the request and option of the
Administrative Agent, such Grantor shall, pursuant to an agreement in form and
substance satisfactory to the Administrative Agent, either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Administrative Agent of the proceeds of any drawing under the letter of
credit or (ii) arrange for the Administrative Agent to become the transferee
beneficiary of the letter of credit, with the Administrative Agent agreeing, in
each case, that the proceeds of any drawing under the letter of credit are to be
paid to the applicable Grantor unless an Event of Default has occurred or is
continuing.
 
(f) Commercial Tort Claims.  If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $1,000,000,
the Grantor shall promptly notify the Administrative Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Administrative Agent in writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent.
 
Section 4.05 Covenants Regarding Patent, Trademark and Copyright Collateral.
 
(a) Each Grantor agrees that it will not do any act or omit to do any act (and
will exercise commercially reasonable efforts to prevent its licensees from
doing any act or omitting to do any act) whereby any Patent that is material to
the conduct of such Grantor’s business may become invalidated or dedicated to
the public, and agrees that it shall continue to mark any products covered by a
Patent with the relevant patent number as necessary and sufficient to establish
and preserve its maximum rights under applicable patent laws.
 
(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business, (i)
maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display
 
 
23

--------------------------------------------------------------------------------

 
 
such Trademark with notice of Federal or foreign registration to the extent
necessary and sufficient to establish and preserve its maximum rights under
applicable law and (iv) not knowingly use or knowingly permit the use of such
Trademark in violation of any third-party rights.
 
(c) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each work covered by a Copyright material to the conduct of such
Grantor’s business, continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.
 
(d) Each Grantor shall notify the Administrative Agent immediately if it knows
or has reason to know that any Patent, Trademark or Copyright material to the
conduct of such Grantor’s business may become abandoned, lost or dedicated to
the public, or of any materially adverse determination or development (including
the institution of, or any such determination or development in, any proceeding
in the USPTO, USCO or any court or similar office of any country) regarding such
Grantor’s ownership of any such Patent, Trademark or Copyright, its right to
register the same or its right to keep and maintain the same.
 
(e) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for any Patent or for the registration
of any Trademark or Copyright with the USPTO, the USCO or any office or agency
in any political subdivision of the United States or in any other country or any
political subdivision thereof, unless it promptly informs the Administrative
Agent thereof, and, upon the request of the Administrative Agent, executes and
delivers any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in such Patent, Trademark or Copyright, and each
Grantor hereby appoints the Administrative Agent as its attorney-in-fact to
execute and file such writings for the foregoing purposes, all acts of such
attorney being hereby ratified and confirmed; such power, being coupled with an
interest, is irrevocable.
 
(f) Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the USPTO, the USCO or any office or agency in
any political subdivision of the United States or in any other country or any
political subdivision thereof to maintain and pursue each material application
relating to the Patents, Trademarks and/or Copyrights (and to obtain the
relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
such Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.
 
(g) In the event that any Grantor has reason to believe that any Article 9
Collateral consisting of a material Patent, Trademark or Copyright has been or
is about to be infringed, misappropriated or diluted by a third party, such
Grantor shall promptly
 
 
24

--------------------------------------------------------------------------------

 
 
notify the Administrative Agent and shall, if consistent with good business
judgment and if it is reasonably determined by the Grantor that there is a
potential risk of material damage to the Patent, Trademark or Copyright,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as are appropriate under the circumstances to protect such
Article 9 Collateral.
 
(h) Upon and during the continuance of an Event of Default, each Grantor shall
use commercially reasonable efforts to obtain all requisite consents or
approvals from the licensor under each Copyright License, Patent License or
Trademark License to effect the assignment of all such Grantor’s right, title
and interest thereunder to the Administrative Agent or its designee.
 
ARTICLE V
 
REMEDIES
 
Section 5.01 Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained); and (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law.  Without
limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate.  The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale of Collateral the Administrative Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Grantor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.
 
 
25

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral.  Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange.  Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as the
Administrative Agent may fix and state in the notice (if any) of such sale.  At
any such sale, the Collateral, or portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as the Administrative Agent may (in
its sole and absolute discretion) determine.  The Administrative Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given.  The Administrative Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice.  At any public (or, to the extent permitted by law, private) sale
made pursuant to this Section 5.01, any Secured Party may bid for or purchase
for cash, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full.  As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 5.01 shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.
 
Section 5.02 Application of Proceeds.  The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, as well as any Collateral
consisting of cash, that it has obtained as provided in Section 8.03 of the
Credit Agreement.  The Administrative Agent shall have absolute discretion as to
the time of application of any such proceeds, moneys or balances in accordance
with this Agreement.  Upon any sale of Collateral by the Administrative Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the purchase money by the Administrative Agent or of
the officer making the sale
 
 
26

--------------------------------------------------------------------------------

 
 
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
 
Section 5.03 Grant of License to Use Intellectual Property.  For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof.  The use of such
license by the Administrative Agent may be exercised, at the option of the
Administrative Agent and, upon the occurrence and during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Administrative Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default.
 
Section 5.04 Securities Act, etc.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable Blue Sky or other state securities laws or similar
laws analogous in purpose or effect.  Each Grantor recognizes that in light of
such restrictions and limitations the Administrative Agent may, with respect to
any sale of the Pledged Collateral, limit the purchasers to those who will
agree, among other things, to acquire such Pledged Collateral for their own
account, for investment, and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale.  Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions.  In the event of any such sale, the Administrative Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Collateral at a price that the Administrative Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred
 
 
27

--------------------------------------------------------------------------------

 
 
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Administrative Agent
sells.
 
ARTICLE VI
 
INDEMNITY, SUBROGATION AND SUBORDINATION
 
Section 6.01 Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement in respect of any
Obligation, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and (b)
in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation, the Borrower shall indemnify such Guarantor in an amount equal to
the greater of the book value or the fair market value (as reasonably determined
by the Borrower) of the assets so sold.
 
Section 6.02 Contribution and Subrogation.  Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation or assets
of any other Guarantor shall be sold pursuant to any Loan Document to satisfy
any Obligation owed to any Secured Party and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the Borrower as provided in
Section 6.01, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to the amount of such payment or the greater of the book
value or the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 7.16, the date of the
supplement hereto executed and delivered by such Guarantor).  Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section
6.02 shall be subrogated to the rights of such Claiming Guarantor under Section
6.01 to the extent of such payment.
 
Section 6.03 Subordination.
 
(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Sections 6.01 and 6.02 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations.  No failure on the part of the Borrower or any Guarantor to make
the payments required by Sections 6.01 and 6.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.
 
 
28

--------------------------------------------------------------------------------

 
 
(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.01 Notices.  All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be given as provided in Section 10.02 of
the Credit Agreement.
 
Section 7.02 Security Interest Absolute.  All rights of the Administrative Agent
hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Grantor and Guarantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, (d) any law
or regulation of any jurisdiction or any other event affecting any term of a
guaranteed obligation or (e) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor or Guarantor
in respect of the Obligations or this Agreement.
 
Section 7.03 Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and the issuance of
any Letters of Credit, regardless of any investigation made by any Lender or on
its behalf and notwithstanding that the Administrative Agent or any Lender or
L/C Issuer may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.
 
Section 7.04 Binding Effect; Several Agreement.  This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Loan Party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Loan Party, the Administrative Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no Loan Party shall
 
 
29

--------------------------------------------------------------------------------

 
 
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement.  This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.
 
Section 7.05 Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.  No Guarantor or Grantor may assign
any of its rights or obligations hereunder without the written consent of the
Administrative Agent.
 
Section 7.06 Administrative Agent’s Fees and Expenses; Indemnification.
 
(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.
 
(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.04 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto,
or to the Collateral, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
 
(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party.  All amounts due
under this Section 7.06 shall be payable on written demand therefor.
 
Section 7.07 Administrative Agent Appointed Attorney-in-Fact.  Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of
 
 
30

--------------------------------------------------------------------------------

 
 
carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.  Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, upon the occurrence and during
the continuance of an Event of Default, with full power of substitution either
in the Administrative Agent’s name or in the name of such Grantor: (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to ask
for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Collateral; (d) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (e) to send verifications of Accounts to any Account Debtor; (f) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (g) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (h) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Administrative Agent; and (i) to use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes; provided, that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Administrative Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
 
Section 7.08 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, (WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION
OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).
 
Section 7.09 Waivers; Amendment.
 
(a) No failure or delay by the Administrative Agent or any other Secured Party
in exercising any right, power or remedy hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The rights, powers and remedies of the Administrative Agent and the
other Secured Parties hereunder and under the other Loan
 
 
31

--------------------------------------------------------------------------------

 
 
Documents are cumulative and are not exclusive of any rights, powers or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section
7.09, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or the issuance of a Letter of Credit
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any other Secured Party may have had notice or knowledge
of such Default at the time.  No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.03 of the Credit Agreement.
 
Section 7.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 7.11 Severability.  If any provision of this Agreement is held to be
invalid, illegal or unenforceable (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Section 7.12 Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single contract, and shall become effective as provided in Section
7.04.  Delivery of an executed signature page to this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually signed
counterpart of this Agreement.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 7.13 Headings.  Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.
 
Section 7.14 Jurisdiction; Consent to Service of Process.
 
(a) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent or any other Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Grantor or Guarantor, or its properties, in the courts
of any jurisdiction.
 
(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (a) of this Section 7.14.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.02 of the Credit
Agreement.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by applicable law.
 
Section 7.15 Termination or Release.
 
(a) This Agreement, the guarantees made herein, the Security Interest and all
other security interests granted hereby shall terminate when the Obligations
have been indefeasibly paid in full and the Aggregate Commitments have been
terminated, the LC Obligations have been reduced to zero or Cash Collateralized
in a manner acceptable to the Administrative Agent and the L/C Issuer and the
L/C Issuer has no further obligations to issue Letters of Credit under the
Credit Agreement.
 
(b) A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Loan
Party shall be automatically released upon the consummation of any transaction
 
 
33

--------------------------------------------------------------------------------

 
 
permitted by the Credit Agreement as a result of which such Subsidiary Loan
Party ceases to be a Subsidiary; provided that the Required Lenders shall have
consented to such transaction (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise.
 
(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Grantor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 10.01 of the
Credit Agreement, the security interest in such Collateral shall be
automatically released; provided that the Proceeds resulting from such sale or
other transfer shall not be released and shall be included in the Collateral.
 
(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this section, the Administrative Agent shall execute and deliver to
any Grantor at such Grantor’s expense all documents that such Grantor shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this section shall be without recourse to or
warranty by the Administrative Agent.
 
Section 7.16 Additional Subsidiaries.  Pursuant to Section 6.12 of the Credit
Agreement, each Subsidiary of a Loan Party that was not in existence or not a
Subsidiary on the date of the Credit Agreement is required to enter into this
Agreement upon becoming such a Subsidiary.  Upon execution and delivery by the
Administrative Agent and a Subsidiary of an instrument in the form of Exhibit I
hereto, such Subsidiary shall become a party hereto with the same force and
effect as if originally named as a party hereto.  The execution and delivery of
any such instrument shall not require the consent of any other Loan Party
hereunder.  The rights and obligations of each Loan Party hereunder shall remain
in full force and effect notwithstanding the addition of any new Loan Party as a
party to this Agreement.
 
Section 7.17 Right of Setoff.  Subject to Section 10.08 of the Credit Agreement,
if an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement and although such
obligations may be contingent or unmatured.
 
[Signature Page Follows]
 
 
34

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 
 
 

 
DENNY’S, INC.
         
 
By:
/s/ Timothy E. Flemming     Name: Timothy E. Flemming     Title: Senior Vice
President          

 
 

  DENNY'S REALTY, LLC                 By: DFO, LLC, its Sole Member       By:
Denny's, Inc., its Sole Member          By: /s/ Timothy E. Flemming        
Name: Timothy E. Flemming         Title: Senior Vice President              

 
 

 
DENNY’S CORPORATION
         
 
By:
/s/ Timothy E. Flemming     Name: Timothy E. Flemming     Title: Senior Vice
President    

 
 
 

  DFO, LLC                 By: Denny's, Inc., its Sole Member       By:
/s/ Timothy E. Flemming        Name: Timothy E. Flemming     Title: Senior Vice
President    

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION,
    as Administrative Agent,  
 
By:
/s/ Stephen A. Leon     Name: Stephen A. Leon     Title: Managing Director    

 



 
 
 

--------------------------------------------------------------------------------

 


Schedule I to
the Guarantee and
Collateral Agreement




Subsidiary Loan Parties
 
 


Subsidiary Of
Denny’s Corporation
Jurisdiction of Incorp/
Formation
Number of Shares of Capital Stock
Number and Percentage of Outstanding Shares
Shares Certificated?
Denny’s, Inc.
Florida
10,000
100%
yes





Subsidiary Of
Denny’s, Inc.
Jurisdiction of Incorp/
Formation
Number of Shares of Capital Stock
Number and Percentage of Outstanding Shares
Shares Certificated?
DFO, LLC
Delaware
-
-
yes
La Mirada Enterprises #1, LLC
Texas
-
-
yes

 


 
Subsidiary Of
DFO, LLC
Jurisdiction of Incorp/
Formation
Number of Shares of Capital Stock
Number and Percentage of Outstanding Shares
Shares Certificated?
Denny’s Realty, LLC
Delaware
-
-
yes

 


 


 
These LLCs are Member managed
 
 
 
 

--------------------------------------------------------------------------------

 


Schedule II to
the Guarantee and
Collateral Agreement




EQUITY INTERESTS


 


 
Name
State of Incorporation
Owner/% of Ownership Interest
Denny’s, Inc.
Florida
Denny’s Corporation/100%
La Mirada Enterprises #1, LLC
Texas
Denny’s Inc./100%
DFO, LLC
Delaware
Denny’s Inc./100%
Denny’s Realty, LLC
Delaware
DFO, LLC/100%
Dennyven#1
 
Denny’s Corporation, General
Partner, Partnership Interest at
50%
K-II Telecommunications
 
Denny’s Corporation, General
Partner, Partnership Interest at
3.51%
New York Equity Fund 1988
L.P.
 
Denny’s Corporation, Limited
Partner, Partnership interest at
2.20%





 

 
 
 

--------------------------------------------------------------------------------

 




DEBT SECURITIES


 
 



       
Notes Receivable -Denny's Inc 03/28/12
                                   
Unit
 
Payor
 
Type
 
Interest
Rate
 
Note
Balance
 
Interest
Balance
 
Note
Date
 
Maturity
Date
 
Note
Payment
 
Payment
Frequency
                           
7993
China World
Out of Chain
8%
          29,296.37
       194.02
7/16/2009
8/1/2012
     5,940.70
Monthly
   
8823
Dawn Lafreeda
Franchisee
7%
        163,370.10
              -
12/8/2011
5/29/2013
     2,702.80
Weekly
   




 
 
 

--------------------------------------------------------------------------------

 


Schedule III to
Guarantee and
Collateral Agreement




OWNED COPYRIGHTS


none
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule III
to Guarantee and
Collateral Agreement




OWNED PATENTS


none
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule III
to Guarantee and
Collateral Agreement




OWNED TRADEMARK/TRADE NAMES

 
U.S. Trademarks

 
Pending U.S. Trademark Applications


 
Foreign Trademarks
 


Intellectual Property - United States
 
Domestic Mark
Jurisdiction
Class
Owner
Status
Reg./Serial #
Reg./Filing Date
Renewal Date
$2 $4 $6 $8
US
43
DFO,
LLC
Registered
3,964,768
24-May-11
5/24/2021
$2 $4 $6 $8 VALUE MENU
US
43
DFO,
LLC
Registered
3,972,843
7-Jun-11
6/7/2021
ALL-AMERICAN SLAM
US
29
DFO,
LLC
Registered
1,950,994
23-Jan-96
23-Jan-16
ALLNIGHTER
US
43
DFO,
LLC
Registered
3,974,615
7-Jun-11
7-Jun-21
AMERICA'S DINER IS
ALWAYS OPEN
US
43
DFO,
LLC
Published for Opposition
85,167,305
2-Nov-10
 
APPLESAUCE SWIMMERS
US
29
DFO,
LLC
Registered
3,045,056
17-Jan-06
17-Jan-16
CHILLACCINO
US
30
DFO,
LLC
Pending - Intent to Use
85,403,677
22-Aug-11
 
CHILLYCHINO
US
30
DFO,
LLC
notice of allowance
85,339,669
7-Jun-11
 
CUCUMBER CRAVERZ
US
29
DFO,
LLC
Registered
3,027,395
13-Dec-05
13-Dec-15
DANNY'S DONUTS
US
43
DFO,
LLC
Registered
3,768,961
30-Mar-10
30-Mar-20
DENNY'S (stylized)
US
42
DFO,
LLC
Registered
862,087
17-Dec-68
17-Dec-18
DENNY'S (stylized)
US
42
DFO,
LLC
Registered
866,599
11-Mar-69
11-Mar-19
DENNY'S (stylized)
US
42
DFO,
LLC
Registered
1,903,868
4-Jul-95
4-Jul-15
DENNY'S (word mark)
US
42
DFO,
LLC
Registered
736,161
14-Aug-62
8/14/2012
filed
8/18/11
DENNY'S (word mark)
US
42
DFO,
LLC
Registered
740,359
6-Nov-62
6-Nov-12
DENNY'S (word mark)
US
29, 30, 32
DFO,
LLC
Registered
1,053,390
23-Nov-76
23-Nov-16
DENNY'S CLASSIC DINER
and Design (blue circle)
US
42
DFO,
LLC
Registered
2,512,281
27-Nov-01
27-Nov-21
DENNY'S CLASSIC DINER
and Design with neon
US
42
DFO,
LLC
Registered
2,469,928
17-Jul-01
17-Jul-21

 
 
 
 

--------------------------------------------------------------------------------

 
 
DENNY'S CLASSIC DINER
and Design with tubes
US
42
DFO,
LLC
Registered
2,469,927
17-Jul-01
17-Jul-21
DENNY'S DINER 2000 and Design
US
42
DFO,
LLC
Registered
2,372,959
1-Aug-00
1-Aug-20
Denny's Diner 2000 and Design
US
42
DFO,
LLC
Registered
2,377,637
15-Aug-00
15-Aug-20
DENNY'S DINER 2000 w/o "Diner"
US
42
DFO,
LLC
Registered
2,653,324
26-Nov-02
26-Nov-12
DENNY'S FRESH EXPRESS (word)
US
43
DFO,
LLC
Registered
3,498,403
9-Sep-08
9-Sep-18
DENNY'S TIL DAWN
US
42
DFO,
LLC
Registered
1,720,991
29-Sep-92
29-Sep-12
DENNY'S within a French Diamond
US
42
DFO,
LLC
Registered
1,720,986
29-Sep-92
29-Sep-12
DENNY'S within a French Diamond
US
42
DFO,
LLC
Registered
1,886,750
28-Mar-95
28-Mar-15
DENNY'S within a French Diamond
US
42
DFO,
LLC
Registered
2,320,275
22-Feb-00
22-Feb-20
DENVER SCRAMBLE
US
29
DFO,
LLC
Registered
2,964,207
28-Jun-05
renewal
June 28,
2015
DUSK 'TIL DAWN
US
42
DFO,
LLC
Registered
3,051,982
31-Jan-06
31-Jan-16
D-ZONE
US
43
DFO,
LLC
Registered
2,992,224
6-Sep-05
6-Sep-15
FIT FARE (word mark)
US
42
DFO,
LLC
Registered (supplemental)
1,996,275
20-Aug-96
20-Aug-16
FIT FARE (word mark)
US
43
DFO,
LLC
Registered (Principal)
3,381,648
12-Feb-08
12-Feb-18
French Diamond design
US
43
DFO,
LLC
Registered
2,761,133
9-Sep-03
9-Sep-13
FRENCH SLAM
US
30
DFO,
LLC
Registered
1,735,075
24-Nov-92
24-Nov-12
FRENCH-TOASTIX
US
30
DFO,
LLC
Registered
78,440,164
supplemental
register 2,980,325  
July 26, 2005
Renewal
July 26,
2015
GET YOUR CRAVE ON
US
43
DFO,
LLC
Registered
3,375,730
29-Jan-08
29-Jan-18
GRAND SLAM
US
29
DFO,
LLC
Registered
1,813,884
28-Dec-93
28-Dec-13
GRAND SLAM
US
30
DFO,
LLC
Published for Opposition
85,258,326
4-Mar-11
 
GRAND SLAM BREAKFAST
US
29
DFO,
LLC
Registered
1,277,223
8-May-84
8-May-14
GRAND SLAM SLUGGER
US
29
DFO,
LLC
Registered
3,857,076
5-Oct-10
5-Oct-20
GREAT FOOD AND GREAT SERVICE BY GREAT
PEOPLE…EVERY TIME!
US
43
DFO,
LLC
Registered
2,802,016
6-Jan-04
6-Jan-14
HEARTLAND SCRAMBLE
US
29
DFO,
LLC
Registered
3,086,695
25-Apr-06
25-Apr-16
JR. GRAND SLAM
US
29
DFO,
LLC
Registered
1,270,950
20-Mar-84
20-Mar-14
MOONS OVER MY HAMMY
US
30
DFO,
LLC
Registered
1,946,766
9-Jan-96
9-Jan-16
NANERPUS (design mark)
US
25, 43
DFO,
LLC
Registered
3,800,808
8-Jun-10
8-Jun-20
NANERPUS (word mark)
US
43
DFO,
LLC
Registered
3,711,864
17-Nov-09
17-Nov-19

 
 
 
 

--------------------------------------------------------------------------------

 
 
PANCAKE PUPPIES
US
30
DFO,
LLC
Registered
3,707,894
10-Nov-09
10-Nov-19
PLAY IT AGAIN SLAM
US
29
DFO,
LLC
Registered
1,736,807
1-Dec-92
1-Dec-12
POTATO VOLCANO
US
29
DFO,
LLC
Registered
3,027,397
13-Dec-05
13-Dec-15
RIGHT ON THE MONEY
US
43
DFO,
LLC
Registered
3,856,292
5-Oct-10
5-Oct-20
SENIOR BELGIAN WAFFLE
SLAM
US
30
DFO,
LLC
Registered
1,757,060
03/09/1993
9-Mar-13
SIEMPRE ABIERTOS,
SIEMPRE A GUSTO
US
43
DFO,
LLC
Registered
4,034,282
4-Oct-11
4-Oct-21
SLAM
U.S.
29, 30
DFO,
LLC
Registered
2,592,374
9-Jul-02
7/9/2012
filed
8/18/11
SLAMWICH
US
30
DFO,
LLC
Registered
2,805,903
13-Jan-04
13-Jan-14
SLIM SLAM
US
30
DFO,
LLC
Registered
2,569,543
14-May-02
14-May-12
SOUTHERN SLAM
US
29
DFO,
LLC
Registered
1,743,375
29-Dec-92
29-Dec-12
SUPER BIRD
US
30
DFO,
LLC
Registered
1,378,319
14-Jan-86
14-Jan-16
SUPER SCRAMBLES
US
29
DFO,
LLC
Registered
2,966,985
12-Jul-05
renewal
July 12,
2015
SUPER SLAM
US
29, 30
DFO,
LLC
Registered
1,944,101
26-Dec-95
26-Dec-15
ULTIMATE OMELETTE
US
29
DFO,
LLC
Registered
1,645,411
21-May-91
21-May-21
WAFFELINI
US
30
DFO,
LLC
Registered
3,904,258
11-Jan-11
11-Jan-21

 
Intellectual Property - Foreign
 
International
Mark
Country
Class
Owner
Status
App. #/Filing
Date
Reg. #/Date
Renewal
Date
               
DENNY'S
Aruba
43
DFO, LLC
Registered
4-Aug-03
 
22933
05/28/2004
4-Aug-13
DENNY'S (word
mark)
Australia
42
DFO, LLC
Registered
714,263
07/31/96
 
714263
10/07/97
31-Jul-16
SUPER BIRD
Australia
30
DFO, LLC
Registered
A454717A
 
A454717
10/11/86
31-Oct-17
DELY
Austria
29, 30, 31
DFO, LLC
Registered
 
 
100,159
07/21/82
21-Jul-02
DENNY'S
Bahamas
42
DFO, LLC
Registered
24,762
3/28/2002
 
24,762
03/28/2002
26-Mar-16
DENNY'S and
design
Bahamas
16, 38, 39, 50
DFO, LLC
pending
 
34,060
10/18/2010
   
GRAND SLAM
Bahamas
16,38,39,50
DFO, LLC
pending
 
34,058
10/18/2010
   
SLAM
Bahamas
16,38,39,50
DFO, LLC
pending
 
34,059 10/18/2010
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
SLAMWICH
Bahamas
16,38,39,50
DFO, LLC
pending
 
34,061
10/18/2010
   
SUPER BIRD
Bahamas
16,38,39,50
DFO, LLC
pending
 
34,057
10/18/2010
   
DENNY'S and
design
Bahrain
43
DFO, LLC
pending
 
SM90409
01/23/2012
   
DENNY'S
Barbados
29
DFO, LLC
Registered
4-Aug-93
 
81/8407
02/25/99
25-Feb-09
DENNY'S
Barbados
30
DFO, LLC
Registered
4-Aug-93
 
81/8408
02/25/99
25-Feb-09
DENNY'S
Barbados
32
DFO, LLC
Registered
4-Aug-93
 
81/8406
02/25/99
25-Feb-09
 
Denny's within a
French Diamond
Barbados
29
DFO, LLC
Registered
4-Aug-93
81/8405
25-Feb-09
 
Denny's within a
French Diamond
Barbados
32
DFO, LLC
Registered
4-Aug-93
81/8403
25-Feb-09
 
Denny's within a
French Diamond
Barbados
30
DFO, LLC
Registered
4-Aug-93
81/8404
25-Feb-09
ALL AMERICAN
SLAM
Belize
29
DFO, LLC
Registered
31-Jan-08
 
5145.08
01/31/2008
31-Jan-18
DENNY'S (word
mark)
Belize
35
DFO, LLC
Registered
31-Jan-08
 
5416.08
01/31/2008
31-Jan-18
DENNY'S and
design
Belize
43
DFO, LLC
Registered
31-Jan-08
 
5147.08
01/31/2008
31-Jan-18
FIT FARE
Belize
43
DFO, LLC
Registered
31-Jan-08
 
5148.08
01/31/2008
31-Jan-18
French Diamond
design
Belize
43
DFO, LLC
Registered
31-Jan-08
 
5149.08
01/31/2008
31-Jan-18
GRAND SLAM
Belize
29
DFO, LLC
Registered
31-Jan-08
 
5150.08
01/31/2008
31-Jan-18
GRAND SLAM SLUGGER
Belize
29
DFO, LLC
Registered
31-Jan-08
 
5151.08
01/31/2008
31-Jan-18
MOONS OVER
MY HAMMY
Belize
30
DFO, LLC
Registered
31-Jan-08
 
5152.08
01/31/2008
31-Jan-18
SLAM
Belize
30
DFO, LLC
Registered
31-Jan-08
 
5153.08
01/31/2008
31-Jan-18
SLIM SLAM
Belize
30
DFO, LLC
Registered
31-Jan-08
 
5154.08
01/31/2008
31-Jan-18
SUPER BIRD
Belize
30
DFO, LLC
Registered
31-Jan-08
 
5155.08
03/31/2008
31-Jan-18

 
 
 
 

--------------------------------------------------------------------------------

 
 
DENNY'S
Benelux
30, 32
DFO, LLC
Registered
 
 
175818
05/12/70
21-Jan-90
DENNY'S
Bolivia
42
DFO, LLC
Registered
1830
09/07/94
 
C-64209
09/07/1994
7/1/2007  filed 5/17/2007
DENNY'S
Bolivia
43
DFO, LLC
Pending
 
SM-1071-07
3/23/2007
   
DENNY'S and
design
Brazil
43
DFO, LLC
published for opposition
 
902918729
9/1/2010
   
DENNY'S
Brazil
38:60
DFO, LLC
Registered
 
813.342.961
02/26/87
813.342.961
12/01/92
20-Jul-13
ALL-AMERICAN SLAM
Canada
 
DFO, LLC
Registered
 
Serial No.
1,341,036
TMA746,419
08/27/2009
27-Aug-24
 
Denny's and
(maple leaf)
Design (in B&W)
(old)
Canada
43
DFO, LLC
Registered
Serial No.
1,142,698
TMA601,698
02/09/2004
9-Feb-19
 
Denny's and
(maple leaf)
Design (in color)
(old)
Canada
43
DFO, LLC
Registered
Serial No.
1,129,676
598001
12-18-2003
18-Dec-18
 
Denny's and
(French Diamond) Design (in color)
(new)
Canada
43
DFO, LLC
Registered
Serial No.
1,122,162
TMA601,581
02/06/2004
6-Feb-19
 
Denny's and
(French Diamond) Design (in B&W)
(new)
Canada
43
DFO, LLC
Registered
Serial No.
1,122,165
TMA601,912
02/11/2004
11-Feb-19
 
Denny's and
(Maple Leaf)
Design (in B&W)
(new)
Canada
43
DFO, LLC
Registered
Serial No.
1,122,164
TMA601,728
02/10/2004
10-Feb-19
 
Denny's and
(Maple Leaf)
Design (in color)
(new)
Canada
43
DFO, LLC
Registered
Serial No.
1,122,166
TMA601,580
02/06/2004
6-Feb-19
DENNY'S
Canada
42
DFO, LLC
Registered
 
321494
04/12/1969
TMA169,549
06/05/70
5-Jun-15
DENNY'S and
design (cartoon)
Canada
29, 30, 42
DFO, LLC
Registered
321,495
 
TMA169,550
06/05/70
5-Jun-15
FIT FARE
Canada
 
DFO, LLC
Registered
 
Serial No.
1,341,035
03/27/07
TMA706,260
02/01/08
1-Feb-23
French Diamond
design
Canada
 
DFO, LLC
Registered
 
Serial No.
1,341,024
03/27/2007
TMA710,297
03/27/2008
27-Mar-23

 
 
 
 

--------------------------------------------------------------------------------

 
 
MOONS OVER
MY HAMMY
Canada
 
DFO, LLC
Registered
 
Serial No.
1,341,029
 3/27/2007
TMA714,986
 05/23/2008
23-May-23
SLAM
Canada
 
DFO, LLC
Registered
TMA750,793
10/22/2009
24-Oct-24
SLIM SLAM
Canada
 
DFO, LLC
Registered
Serial No.1,341,027
 
TMA708,640
02/29/2008
28-Feb-23
SUPER BIRD
Canada
 
DFO, LLC
Registered
687,647
08/14/91
 
TMA404,315
10/30/92
30-Oct-22
SUPER SLAM
Canada
 
DFO, LLC
Registered
 
1,135,704
04/05/02
TMA569,070
10/18/02
18-Oct-17
THE ULTIMATE OMLETTE
Canada
 
DFO, LLC
Registered
 
687,649
08/14/91
TMA404,316
10/30/92
30-Oct-22
Denny's, Inc.
Chile
42
DFO, LLC
Registered
 
3677
06/03/82
 
395,511
12/02/82
653.999
01/08/03
8-Jan-13
DENNY'S and
design - old
Eldoon Mark
China
30
DFO, LLC
pending
 transfer
 
222322
14-Mar-15
DENNY'S in
Chinese characters - old Eldoon Mark
China
30
DFO, LLC
pending
transfer
 
222321
14-Mar-15
DENNY'S in
Chinese characters plus DENNY'S -
old Eldoon mark
China
30
DFO, LLC
pending
transfer
 
1726785
6-Mar-12
DENNY'S in
Chinese characters plus DENNY'S (design) - old
Eldoon mark
China
30
DFO, LLC
pending
transfer
 
1726788
6-Mar-12
Denny's In
Chinese Characters
China
42
DFO, LLC
Registered
93094339
09/30/93
 
777369
02/06/95
6-Feb-15
Denny's Stylized
China
32
DFO, LLC
Registered
 
 
180767
07/05/83
4-Jul-13
Denny's Stylized
China
29
DFO, LLC
Registered
 
 
180766
07/05/83
4-Jul-13
DENNY'S
China
29
DFO, LLC
Pending
 
8626860
8/31/2010
   
DENNY'S
China
30
DFO, LLC
Pending
 
8626970
8/31/2010
   
DENNY'S
China
31
DFO, LLC
Partial refusal
 
8627058
8/31/2010
   

 
 
 

--------------------------------------------------------------------------------

 
 
DENNY'S
China
32
DFO, LLC
Pending
 
8627082
8/31/2010
   
DENNY'S
China
35
DFO, LLC
Pending
 
8627115
8/31/2010
   
DENNY'S
China
36
DFO, LLC
Pending
 
8627136
8/31/2010
   
"Dan Ni Shi"
DENNY'S In
Chinese
Characters (word mark)
China
29
DFO, LLC
published for opposition
8629223
9/1/2010
   
"Dan Ni Shi"
DENNY'S In
Chinese
Characters (word mark)
China
30
DFO, LLC
partial refusal 9/14/201
appeal
8629432
9/1/2010
   
"Dan Ni Shi"
DENNY'S In
Chinese
Characters (word mark)
China
31
DFO, LLC
Partial refusal
8629472
9/1/2010
   
"Dan Ni Shi"
DENNY'S In
Chinese
Characters (word mark)
China
32
DFO, LLC
Pending
8629497
9/1/2010
   
"Dan Ni Shi"
DENNY'S In
Chinese
Characters (word mark)
China
35
DFO, LLC
Pending
8629513
9/1/2010
   
"Dan Ni Shi"
DENNY'S In
Chinese
Characters (word mark)
China
36
DFO, LLC
Pending
8629538
9/1/2010
   
"Dan Ni Shi"
DENNY'S In
Chinese
Characters (word mark)
China
43
DFO, LLC
Pending
8629610
9/1/2010
   
"Dan Ni Shi"
DENNY'S In
Chinese
Characters (B&W French diamond
logo)
China
29
DFO, LLC
Pending
9889624
8/25/2011
   
"Dan Ni Shi"
DENNY'S In
Chinese
Characters (B&W French diamond
logo)
China
30
DFO, LLC
Pending
9889623
8/25/2011
   

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
"Dan Ni Shi" DENNY'S In
Chinese
Characters (B&W French diamond
logo)
China
32
DFO, LLC
Pending
9889622
8/25/2011
   
 
"Dan Ni Shi" DENNY'S In
Chinese
Characters (B&W French diamond
logo)
China
43
DFO, LLC
Pending
9889621
8/25/2011
   
GRAND SLAM
China / UK Madrid
30
DFO, LLC
Pending
 
1/12/4841
   
Denny's
Colombia
42
DFO, Inc.
Pending
 
275278
08/28/87
   
Denny's
Columbia
32
DFO, Inc.
Pending
 
275279
01/01/92
   
Denny's
 
Community Trademark
(Austria, Belgium, Denmark, Finland, France, Germany,
Greece, Ireland, Italy,
Luxembourg, the Netherlands, Portugal, Spain, Sweden,
United Kingdom, Cyprus,
Czech Republic, Estonia,
Hungary, Latvia, Lithuania,
Malta, Poland, Slovakia,
Slovenia)
43
 
Registered
 
00789709
07/26/2002
7/26/2012 11/23/11 - instructed renewal
ALL-AMERICAN SLAM
Costa Rica
29
DFO, LLC
Registered
4/10/2007
 
173724
04/28/2008
28-Apr-18
DENNY'S
Costa Rica
43
DFO, LLC
Registered
 
 
68.227
10/26/87
26-Oct-17
DENNY'S
(stylized)
Costa Rica
42
DFO, LLC
Registered
 
 
113265
04/19/1999
19-Apr-09
DENNY'S
(stylized in a
French diamond)
Costa Rica
42
DFO, LLC
Registered
 
113266
04/19/1999
19-Apr-09
DENNY'S logo
Costa Rica
43
DFO, LLC
Registered
4/10/2007
 
173987
04/29/2008
29-Apr-18
FIT FARE
Costa Rica
43
DFO, LLC
Registered
4/10/2007
 
6/24/2008
24-Jun-18
 
French Diamond
design
Costa Rica
29
DFO, LLC
Pending
4/10/2007
   
GRAND SLAM
Costa Rica
29
DFO, LLC
Registered
4/10/2007
 
173739
04/28/2008
28-Apr-18
GRAND SLAM SLUGGER
Costa Rica
29
DFO, LLC
Registered
4/10/2007
 
173736
4/28/2008
28-Apr-18
MOONS OVER
MY HAMMY
Costa Rica
29
DFO, LLC
Registered
4/10/2007
 
173759
04/28/2008
28-Apr-18
SLAM
Costa Rica
29
DFO, LLC
Registered
4/10/2007
 
173734
04/28/2008
28-Apr-18

 
 
 
 

--------------------------------------------------------------------------------

 
 
SLIM SLAM
Costa Rica
29
DFO, LLC
Registered
4/10/2007
 
173722
04/28/2008
28-Apr-18
 
SUPER BIRD
Costa Rica
29
DFO, LLC
Registered
4/10/2007
 
173785
04/28/2008
28-Apr-18
 
SUPER
 SCRAMBLES
Costa Rica
29
DFO, LLC
Registered
4/10/2007
 
173725
04/28/2008
28-Apr-18
 
ULTIMATE OMELETTE
Costa Rica
29
DFO, LLC
Registered
4/10/2007
 
180973
October 17,
2008
17-Oct-18
 
Denny's
Denmark
42
DFO, Inc.
Registered
27-Jan-87
 
VR 01.493198
04/04/87
4-Apr-97
 
Denny's
Denmark
42
DFO, LLC
Registered
27-Jan-87
 
1493/1987
04/24/87
24-Apr-07
 
DENNY'S
Dominican Rep
43
DFO, LLC
Registered
190408
06/26/2011
 
190408
09/30/2011
15-Sep-21
 
DENNY'S and
design
Dominican Rep
43
DFO, LLC
Registered
189950
06/28/2011
 
189950
09/15/2011
15-Sep-21
 
 
Denny's and
French Diamond Design
Dominican Rep.
trade name
DFO, LLC
Registered
24-Apr-95
64633
15-Sep-15
 
 
Denny's and
French Diamond Design
Dominican Rep.
43
DFO, LLC
Registered
23,739
04/24/95
78,566
07/15/95
15-Jul-15
 
 
FIT FARE
Dominican Rep.
43
DFO, LLC
Pending
9/22/2011
     
 
GRAND SLAM
Dominican Rep.
29
DFO, LLC
Pending
9/22/2011
     
 
MOONS OVER
MY HAMMY
Dominican Rep.
30
DFO, LLC
Pending
9/22/2011
     
 
SLAM
Dominican Rep.
29, 30
DFO, LLC
Pending
9/22/2011
     
 
SLAMWICH
Dominican Rep.
30
DFO, LLC
Pending
9/22/2011
     
 
SUPER BIRD
Dominican Rep.
30
DFO, LLC
Pending
9/22/2011
     
 
ULTIMATE OMELETTE
Dominican Rep.
29
DFO, LLC
Pending
9/22/2011
     
 
DENNY'S
Ecuador
trade name
DFO, LLC
Registered
 
8,388
09/18/95
793/95
09/18/95
18-Sep-05
 
 
DENNY'S
Ecuador
43
DFO, LLC
Registered
 
151.200
11/24/2004
1194-05 
09/21/2005
21-Sep-15
 
DENNY'S
Egypt
43
DFO, LLC
 
published for opposition
234192
     
DENNY'S
El Salvador
42
DFO, LLC
Registered
 
3466/94
09/20/94
171 Book 165
29-Jan-13

 
 
 
 

--------------------------------------------------------------------------------

 
 
DENNY'S and design
El Salvador
42
DFO, LLC
Registered
 
 
No. 160 book
188 pages 327328
02/10/2005
10-Feb-15
DENNY'S
El Salvador
43
DFO, LLC
Registered
20070092893
5/7/07
 
54 Book 91
09/03/2007
3-Sep-17
DENNY'S and
design (logo)
El Salvador
43
DFO, LLC
Registered
2007009284
5/7/07
 
84 Book 91
09/04/2007
4-Sep-17
French Diamond design
El Salvador
43
DFO, LLC
Registered
20070092900
5/7/07
 
86 Book 91
09/04/2007
4-Sep-17
MOONS OVER
MY HAMMY
El Salvador
30
DFO, LLC
Registered
20070092905
/7/2007
 
35 Book 91
09/03/2007
3-Sep-17
SLIM SLAM
El Salvador
30
DFO, LLC
Registered
20070092898
 
43 Book 113
09/19/2008
19-Sep-18
SUPER BIRD
El Salvador
30
DFO, LLC
Registered
20070092896
/7/2007
 
36 Book 91
09/03/2007
3-Sep-17
SUPER SCRAMBLES
El Salvador
29
DFO, LLC
Registered
20070092895
5/7/2007
 
52 Book 91
09/03/2007
3-Sep-17
ULTIMATE OMELETTE
El Salvador
29
DFO, LLC
Registered
20070092892
5/7/2007
 
66 Book 98
01/04/2008
4-Jan-18
Denny's
Fed. Republic of Germany
42
DFO, LLC
Registered
 
 
1043588
06/06/89
30-Jun-09
Denny's
Fed. Republic of Germany
30
DFO, LLC
Registered
 
 
923334
01/20/80
31-Jan-10
Denny's and
French Diamond Design
Finland
42
DFO, LLC
Registered
1255/95
02/17/95
 
203660
12/31/96
31-Dec-06
Denny's within a French Diamond
France
29,30,32,42 to 43
DFO, LLC
Registered
93/478.461
07/29/93
 
93478461
01/14/94
28-Jul-13
Denny's & Device
France
16,22,29,30,31,32,33
DFO, LLC
Registered
958,088
09/30/88
 
1491529
09/30/88
14-Sep-98
ALL-AMERICAN SLAM
Guatemala
29
DFO, LLC
pending
 
2007-3439
8/5/2007
   
DENNY'S and
design
Guatemala
43
DFO, LLC
Registered
064909    5/4/2007
 
165,381  Page 252  volume 409
08/26/2009
25-Aug-19
DENNY'S
Guatemala
42
DFO, LLC
Renewal Filed
 
 
112566
 03/09/2001
9-Feb-11
DENNY'S
Guatemala
43
DFO, LLC
Application
M-7590-2002
 
123365
04/14/03
13-Apr-13

 
 
 

--------------------------------------------------------------------------------

 
 
FIT FARE
Guatemala
43
DFO, LLC
Registered
067805
5/4/2007
 
163,022 page
292 volume 401
04/29/2009
28-Apr-19
French Diamond design
Guatemala
43
DFO, LLC
Registered
2007-3440
09/03/2008
 
177,465 page
36 vol 450
08/05/2011
4-Aug-21
GRAND SLAM
Guatemala
29
DFO, LLC
Pending
 
2007-3442
8/5/07
   
GRAND SLAM SLUGGER
Guatemala
29
DFO, LLC
Pending
 
2007-3443
8/5/2007
   
MOONS OVER
 MY HAMMY
Guatemala
30
DFO, LLC
Pending
 
2007-3432
08/05/2007
   
SLAM
Guatemala
29
DFO, LLC
Registered
2007-3433
08/05/2007
 
177,454 page
25 vol 450
08/05/2011
4-Aug-21
SLAM
Guatemala
30
DFO, LLC
Registered
2007-3434
08/05/2007
 
177,401  page
272 volu 449
08/03/2011
2-Aug-21
SLIM SLAM
Guatemala
30
DFO, LLC
Registered
2007-3435
08/05/2007
 
177,339 page
270 vol 449
8/3/2011
2-Aug-21
SUPER BIRD
Guatemala
30
DFO, LLC
Registered
064905
05/04/07
 
163,085 pg 55
vol 402
May 4, 2009
3-May-19
SUPER SCRAMBLES
Guatemala
29
DFO, LLC
Pending
 
2007-3438
08/05/2007
   
ULTIMATE OMELETTE
Guatemala
29
DFO, LLC
Pending
 
06780
05/04/2007
   
DENNY'S
Haiti
43
DFO, LLC
Registered
 
 
No. 289 Reg -
160
03/26/2008
26-Mar-18
DENNY'S
Honduras
43
DFO, LLC
Registered
11476/2002
9/30/02
 
9.093
05/19/03
19-May-13
ALL-AMERICAN SLAM
Honduras
29
DFO, LLC
Registered
9-Apr-07
 
106.333
08/29/2008
29-Aug-18
DENNY'S and
design logo
Honduras
43
DFO, LLC
Registered
11630/07          4/9/2007
 
12.719
10/17/2007
17-Oct-17
FIT FARE
Honduras
43
DFO, LLC
Registered
11639/07     4/9/2007
 
10/10/2007
12.699
10-Oct-17

 
 
 
 

--------------------------------------------------------------------------------

 
 
French Diamond design
Honduras
43
DFO, LLC
Registered
11629/07
4/9/2007
 
12.737
10/22/2007
22-Oct-17
GRAND SLAM
Honduras
29
DFO, LLC
Registered
9-Apr-07
 
105.375
06/25/2008
25-Jun-18
GRAND SLAM SLUGGER
Honduras
29
DFO, LLC
Registered
11637/07
04/09/2007
 
103.148
12/26/2007
26-Dec-17
MOONS OVER MY HAMMY
Honduras
30
DFO, LLC
Registered
11636/07
4/9/2007
 
103.128
12/26/2007
26-Dec-17
SLAM
Honduras
29
DFO, LLC
published for opposition
 
11634/07
04/09/2007
   
SLAM
Honduras
30
DFO, LLC
Registered
11635/07
04/09/2007
 
103.142
12/26/2007
26-Dec-17
SUPER BIRD
Honduras
30
DFO, LLC
Registered
11632/07
04/09/2007
 
103.123
12/26/2007
26-Dec-17
SUPER SCRAMBLES
Honduras
29
DFO, LLC
Registered
11641/07
4/9/2007
 
102.312
10/10/2007
10-Oct-17
DENNY'S
Hong Kong
29, 30, 35, 36, 43
DFO, LLC
pending
 
301708713
09/06/2010
   
DENNY'S in Chinese
Characters
Hong Kong
29, 30, 35, 36, 43
DFO, LLC
pending
 
301709370
09/06/2010
   
DENNY'S
India
43
DFO, LLC
pending
 
2008519
8/13/2010
   
DENNY'S
Indonesia
35
DFO, LLC
pending
 
T002011037978
09/27/2011
   
DENNY'S and design
Indonesia
35
DFO, LLC
pending
 
T002011037979
9/27/2011
   
DENNY'S
Indonesia
43
DFO, LLC
pending
 
t02011037989
09/27/2011
   
DENNY'S and
design
Indonesia
43
DFO, LLC
pending
 
T002011037980
09/27/2011
   
Denny's
Israel
29,42
DFO, LLC
Unfiled
 
on hold until   
9/14/01
50964
10/02/87
15-Oct-01
Denny's
Israel
29,42
DFO, LLC
Unfiled
 
on hold until
9/14/01
50965 
10/02/87
15-Oct-01
Denny's and
Device
Italy
42
DFO, LLC
Registered
 
F198C001182
10/30/98
832214 
01/16/01
30-Oct-08
Denny's and
Device
Italy
42
DFO, LLC
Registered
 
32948C/82
  02/02/1982
489672
03/09/88
2-Feb-02
Denny's Stylized
Italy
16,22,29,30,31,32,33,35
DFO, LLC
Registered
6-Oct-88
 
550713
10/16/91
10/06/1998

 
 
 

--------------------------------------------------------------------------------

 
 
DENNY'S
Jordan
43
DFO, LLC
Registered
 
111926
05/02/2010
111926
5/2/2010
2-May-20
DENNY'S and
design
Jordan
43
DFO, LLC
Pending
 
48843
12/28/2011
   
Denny's (word
mark)
Korea (South)
42
DFO, LLC
Registered
 
78 1990
 
2776
11/14/80
14-Nov-10
DENNY'S and
design
Korea (South)
43
DFO, LLC
Registered
 
41-2010-0022418
09/01/2010
41-022086
11/9/2011
8-Nov-21
 
Denny's and
French Diamond Design (green checkerboard)
Korea (South)
112
DFO, LLC
Registered
94-10053
12/09/94
32941
09/06/96
6-Sep-06
Denny's with
French Diamond (cartoon letters)
Korea (South)
112 will be reclassed as 43
DFO, LLC
Registered
 
51-2003-866
reclass app  56-
2003-8728
06/26/03
20818
07/29/93
29-Jul-13
GRAND SLAM
Korea (South)
29 (7)
DFO, LLC
Registered
 
96-5314
12/07/96
407949
07/06/1998
7-Jul-17
DENNY'S
Kuwait
43
DFO, LLC
Pending
 
12648
12/28/2011
   
 
DENNY'S and
design
Kuwait
43
DFO, LLC
Pending
126484
12/31/2011
   
DENNY'S
Lebanon
43
DFO, LLC
 
accepted - will be registered upon payment
11043
12/28/2011
   
DENNY'S and design
Lebanon
43
DFO, LLC
 
accepted - will be registered upon payment
11048
12/28/2011
   
 
ULTIMATE OMELETTE
Madrid - UK
42
DFO, LLC
Registered
1050242
8/31/2010
31-Aug-20
Denny's and French Diamond Design
Malaysia
30
DFO, LLC
Registered
 
94/08482
09/17/94
94/08482
09/26/01
17-Sep-11
               
Denny's
Malaysia
43
DFO, LLC
Registered
 
04020457
12/28/2004
04020457
12/28/2004
28-Dec-14
ALL AMERICAN SLAM
Mexico
29
DFO, LLC
 
Registered - 2/25/2008 statement of use accepted - protected for 3 yrs
221523
01/12/1995
580276
06/30/98
12-Jan-15

 
 
 

--------------------------------------------------------------------------------

 
 
ALL AMERICAN SLAM
Mexico
30
DFO, LLC
 
Registered - 2/25/2008 statement of use accepted - protected for 3 yrs
221508
01/12/95
490594
05/02/95
12-Jan-15
DENNY'S
Mexico
42
DFO, LLC
Registered
 
101064
06/11/76
204331
07/13/77
11-Jun-21
DENNY'S
Mexico
46
DFO, LLC
Registered
 
160416
01/30/80
242337
03/13/80
12-Jan-15
DENNY'S &
design
Mexico
43
DFO, LLC
Registered
 
675753
09/07/2004
856647
10/26/2004
7-Sep-14
DENNY'S DINER
& design
Mexico
42
DFO, LLC
Registered
464926
 
707755
07/27/2001
8-Jan-21
DENNY'S TIL
DAWN
Mexico
43
DFO, LLC
Registered
221494
01/12/95
 
498610
07/26/95
12-Jan-15
FIT FARE
Mexico
29
DFO, LLC
Registered
225137
02/21/95
 
48812
04/21/95
21-Feb-15
FIT FARE
Mexico
43
DFO, LLC
Registered - 2/25/2008 statement of use accepted - protected for 3 yrs
221492
01/12/95
487283
04/12/95
12-Jan-15
French diamond
design
Mexico
43
DFO, LLC
Registered
 
84788
04/11/2007
988267     June
19, 2007
11-Apr-17
FRENCH SLAM
Mexico
30
DFO, LLC
Registered
 
221496
01/12/95
490589
05/02/95
12-Jan-15
FRENCH SLAM
Mexico
29
DFO, LLC
Registered
221498
01/12/95
 
517044
02/20/96
12-Jan-15
GRAND SLAM
Mexico
29
DFO, LLC
Registered
 
 
726539
0919/2001
19-Sep-11
GRAND SLAM
Mexico
30
DFO, LLC
Registered
 
 
726540
09/19/2001
19-Sep-21
GRAND SLAM BREAKFAST
Mexico
29
DFO, LLC
Registered
221507
01/12/95
 
497174
07/14/95
12-Jan-15
GRAND SLAM BREAKFAST
Mexico
30
DFO, LLC
Registered
221506 
 01/12/95
 
409593 
 07/14/95
12-Jan-15
GRAND SLAM SLUGGER
Mexico
29
DFO, LLC
Registered
847884
04/11/2007
 
985322
05/23/2007
11-Apr-17

 
 
 

--------------------------------------------------------------------------------

 
 
MOONS OVER
MY HAMMY
Mexico
30
DFO, LLC
 
Registered - 2/25/2008 statement of use accepted - protected for 3 yrs
221517
01/12/95
490596
05/02/95
12-Jan-15
MOONS OVER
MY HAMMY
Mexico
29
DFO, LLC
 
Registered - 2/25/2008 statement of use accepted - protected for 3 yrs
221516
01/12/95
497177
07/14/95
12-Jan-15
SCRAM SLAM
Mexico
29
DFO, LLC
Registered
221493
01/12/95
 
497171
07/14/95
12-Jan-15
SCRAM SLAM
Mexico
30
DFO, LLC
Registered
221510
01/12/95
 
490595
05/02/95
12-Jan-15
SLAM
Mexico
29
DFO, LLC
Registered
847885
04/11/2007
 
985323
5/23/2007
11-Apr-07
SLAM
Mexico
30
DFO, LLC
Registered
847886
04/11/2007
 
985324
05/23/2007
11-Apr-17
SLIM SLAM
Mexico
30
DFO, LLC
Registered
847887
04/11/2007
 
985325
05/23/2007
11-Apr-07
SUPER SLAM
Mexico
29
DFO, LLC
Registered
 
221514
01/12/95
497176
07/14/95
12-Jan-15
SUPER SLAM
Mexico
30
DFO, LLC
Registered
 
221515
01/12/95
491992
05/22/95
12-Jan-15
The SUPER BIRD
Mexico
29
DFO, LLC
 
Registered - 2/25/2008 statement of use accepted - protected for 3 yrs
221500
01/12/95
494073
06/12/95
12-Jan-15
The SUPER BIRD
Mexico
30
DFO, LLC
 
Registered - 2/25/2008 statement of use accepted - protected for 3 yrs
221499
01/12/95
490590
05/02/95
12-Jan-15
DENNY'S
Netherlands Antilles
43
DFO, LLC
Registered
 
08/05/2003         
D-30042
10044 
 09/30/2003
5-Aug-13
DENNY'S and
design logo
New Zealand
43
DFO, LLC
Registered
 
766515 /
04/10/2007
766515
04/10/2017
10-Apr-17
DENNY'S
New Zealand
16
DFO, LLC
Registered
 
 
B143209
07/19/82
19-Jul-17
DENNY'S
New Zealand
29
DFO, LLC
Registered
 
 
B143208
07/19/82
19-Jul-17

 
 
 

--------------------------------------------------------------------------------

 
 
DENNY'S
New Zealand
42
 
DFO, LLC
Unfiled
     
DENNY'S
New Zealand
30
DFO, LLC
Registered
 
 
B92476
01/01/70
20-Jan-15
DENNY'S
New Zealand
32
DFO, LLC
Registered
 
 
B92477
01/20/77
20-Jan-15
 
Denny's (checkerboard background with
Kiwi bird)
New Zealand
43
DFO, LLC
Registered
672625
01/30/03
672625
01/30/03
1/30/2010 - instructed to renew
French Diamond design
New Zealand
43
DFO, LLC
Pending
 
766517 /
04/10/2007
   
GRAND SLAM
New Zealand
29
DFO, LLC
Registered
 
766518 /
04/10/2007
766,518
04/10/2007
10-Apr-17
GRAND SLAM SLUGGER
New Zealand
29
DFO, LLC
Registered
 
766519 /
04/10/2007
766,519
04/10/2007
10-Apr-17
MOONS OVER
MY HAMMY
New Zealand
30
DFO, LLC
Registered
 
766520 /
04/10/2007
766,520
04/10/2007
10-Apr-17
SLAM
New Zealand
29 & 30
DFO, LLC
Registered
766522 /
04/10/2007
 
766,522
04/10/2007
10-Apr-17
SLIM SLAM
New Zealand
30
DFO, LLC
Registered
766523 /
04/10/2007
 
766,523
04/10/2007
10-Apr-17
SUPER BIRD
New Zealand
30
DFO, LLC
Registered
766525 /
04/10/2007
 
766,525
04/10/2007
10-Apr-17
ALL AMERICAN SLAM
Nicaragua
29
DFO, LLC
Registered
2007-01542 
    05/09/2007
 
0801426LM
06/18/2008
17-Jun-18
DENNY'S
Nicaragua
42
DFO, LLC
Registered
 
 
567200
11/10/76
9-Nov-16
DENNY'S
Nicaragua
43
DFO, LLC
Registered
2007-01543    
 05/09/2007
 
0801427LM
06/18/2008
17-Jun-18
DENNY'S and
design (logo)
Nicaragua
43
DFO, LLC
Registered
2007-01544   
 05/09/2007
 
0801428LM
06/18/2008
17-Jun-08
FIT FARE
Nicaragua
43
DFO, LLC
Registered
2007-01545     
 05/09/2007
 
0801429LM
06/18/2008
17-Jun-18
French diamond
design
Nicaragua
43
DFO, LLC
Registered
2007-01546   
  05/09/2007
 
0801430LM
06/18/2008
17-Jun-08
GRAND SLAM
Nicaragua
29
DFO, LLC
Registered
2007-01547  
  05/09/2007
 
0801138 LM 
05/20/2008
19-May-18
GRAND SLAM SLUGGER
Nicaragua
29
DFO, LLC
Registered
2007-01548   
  5/9/2007
 
0801105LM
05/19/2008
18-May-18
MOONS OVER
MY HAMMY
Nicaragua
30
DFO, LLC
Registered
2007-01549   
05/09/2007
 
0801106LM
05/19/2008
18-May-08

 
 
 

--------------------------------------------------------------------------------

 
 
SLAM
Nicaragua
29 and 30
DFO, LLC
Registered
 
2007-01550
05/09/2007
080079LM 
04/16/2008
15-Apr-18
SLIM SLAM
Nicaragua
30
DFO, LLC
Pending
 
2007-0155
05/09/2007
   
SUPER BIRD
Nicaragua
30
DFO, LLC
Registered
 
2007-01552
05/09/2007
0801107LM
05/19/2008
18-May-18
SUPER SCRAMBLES
Nicaragua
29
DFO, LLC
Registered
 
2007-01554
05/09/2007
0801109LM
5/19/2008
18-May-18
ULTIMATE OMELETTE
Nicaragua
29
DFO, LLC
Registered
 
2007-01555
05/09/2007
0801110LM
05/19/2008
18-May-18
Denny's
Norway
29,43
DFO, LLC
Registered
 
810540
02/23/81
112099
09/23/82
23-Sep-12
Denny's
Panama
43
DFO, LLC
Registered
 
 
1032-02      
08/17/76
17-Aug-16
DENNY'S and design
Panama
43
DFO, LLC
Registered
194196  
10/15/2010
 
9540  
07/18/2011
15-Oct-20
Denny's
Paraguay
42
DFO, LLC
Registered
09693
05/27/94
 
268787
06/14/2004
14-Jun-14
Denny's
Paraguay
30
DFO, LLC
Registered
09692
05/27/94
 
272.708
10/26/04
26-Oct-14
Denny's and
 Design
Paraguay
42
DFO, LLC
Registered
9420250
09/30/94
 
268787
06/14/2004
14-Jun-14
DENNY'S
Peru
43
DFO, LLC
Registered
 
 
059814
01/23/2009
23-Jan-19
DENNY'S and
design
Peru
43
DFO, LLC
Registered
 
 
059815
01/23/2009
23-Jan-19
Denny's
Philippines
42
DFO, LLC
Registered
 
119,857
04/18/97
4-1997-119857
08/28/2004
28-Aug-24
DENNY'
Qatar
42
DFO, LLC
Pending
 
72242 
01/01/2012
   
DENNY'S and
design
Qatar
42
DFO, LLC
Pending
 
72243
01/01/2012
   
Denny's
Saudi Arabia
43
DFO, LLC
Registered
 
23002
11/17/93
325/20
11/12/94
13-Apr-13
Denny's
Singapore
42
DFO, LLC
Published
 
S/10167/94
11/22/94
   
Denny's
Singapore
42
DFO, LLC
Registered
 
S/2555/97   
03/05/97
T97/02555E 
03/05/97
5-Mar-07
Denny's
Singapore
43
DFO, LLC
Registered
24-Jul-02
 
T02/11157B
 07/24/02
24-Jul-22

 
 
 
 

--------------------------------------------------------------------------------

 
 
Denny's
Spain
32
DFO, LLC
Registered
2285170/4
01/24/00
 
228517
01/24/2000
 
Denny's
Spain
43
DFO, LLC
Registered
02588786/6 
  03/29/2004
 
2588786
09/24/2004
29-Mar-14
Denny's
Spain
30
DFO, LLC
Registered
 
 
2285169
 
Denny's
Sweden
43
DFO, LLC
Registered
 
 
186206
04/22/83
22-Apr-13
Denny's
Switzerland
43
DFO, LLC
Registered
60528/2009     
9/24/09
 
592.014
9/24/2009
24-Sep-19
Denny's
Taiwan
7
DFO, LLC
Registered
 
 
1631  
10/01/78
30-Sep-18
DENNY'S and
design (color)
Taiwan
43
DFO, LLC
Registered
099043567 
09/02/2010
 
1463436
07/01/2011
1-Jul-11
Denny's (word
mark)
Thailand
42
DFO, LLC
Registered
45978
07/17/01
 
SM17054
08/13/02
16-Jul-21
 
Denny's and
Sunburst Design
Trinidad & Tobago
 
DFO, LLC
Unfiled
     
DENNY'S
Turkey
43
DFO, LLC
Registered
13-Jan-00
 
2000 00540
01/13/00
13-Jan-20
DENNY'S
United Arab Emirates
43
DFO, LLC
Registered
64281
10/12/2004
 
58106
02/27/2006
12-Oct-14
DENNY'S
 
United Kingdom (Madrid
filing)
43
DFO, LLC
Registered
     
DENNY'S
Uruguay
43
DFO, LLC
Pending
 
367.206
11/30/2005
   
Denny's
Venezuela
43
DFO, LLC
Pending
 
5494-08  
12/05/08
   
Denny's
Venezuela
43
DFO, LLC
Registered
01053.83
 
13783-D 
10/19/78
19-Oct-03
Denny's
Venezuela
46
 
application to change name filed 3/6/07 could take 2 years
Registered
 
136,159
09/23/88
23-Sep-03

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule IV
to Guarantee and
Collateral Agreement




Insurance Requirements
 
(a)           In furtherance of Section 6.07 of the Credit Agreement, (i) all
insurance policies required to be maintained with respect to the assets and
properties of the Grantors under Section 6.07 of the Credit Agreement shall be
payable to the Administrative Agent as loss payee under a “standard” or “New
York” loss payee clause for the benefit of the Secured Parties and (ii) the
Administrative Agent, for the benefit of the Secured Parties, shall be named as
an additional insured under all liability insurance policies.  Without limiting
the foregoing, each Grantor will (a) keep all of its physical property insured
with casualty or physical hazard insurance on an “all risks” basis, with broad
form flood and earthquake coverages and electronic data processing coverage,
with a full replacement cost endorsement and an “agreed amount” clause in an
amount equal to 100% of the full replacement cost of such property, (b) maintain
all such workers’ compensation or similar insurance as may be required by law
and (c) maintain, in amounts and with deductibles equal to those generally
maintained by businesses engaged in similar activities in similar geographic
areas, general public liability insurance against claims of bodily injury, death
or property damage occurring, on, in or about the properties of such Grantor;
business interruption insurance; and product liability insurance.
 
(b)           Each Grantor shall furnish the Administrative Agent with
certificates of insurance (in a form similar to those delivered on the Closing
Date) evidencing compliance with the insurance provisions contained in Section
6.07 of the Credit Agreement in respect of each insurance policy existing on the
Closing Date or renewed, extended or replaced following the Closing Date.
 


 
 

--------------------------------------------------------------------------------

 


Exhibit I
to Guarantee and
Collateral Agreement




SUPPLEMENT NO. __ dated as of [_______] (this “Supplement”), to the Guarantee
and Collateral Agreement dated as of April 12, 2012 (the “Guarantee and
Collateral Agreement”), among Denny’s, Inc., a Florida corporation, (the
“Borrower”), Denny’s Corporation, a Delaware corporation (“Parent”), DFO, LLC, a
Delaware limited liability company (“DFO”), Denny’s Realty, LLC, a Delaware
limited liability company (“Denny’s Realty”), each other Subsidiary Loan Party,
and Wells Fargo Bank, National Association (“Wells Fargo”), as Administrative
Agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined herein).
 
A.           Reference is made to the Credit Agreement dated as of April 12,
2012 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among (i) the Borrower, (ii) Parent, DFO and Denny’s
Realty, as Guarantors, (iii) the Lenders party thereto (the “Lenders”), and (iv)
Wells Fargo, as Administrative Agent.
 
B.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Guarantee and Collateral Agreement referred to therein.
 
C.           The Grantors have entered into the Guarantee and Collateral
Agreement in order to induce the Lenders to make Loans and the L/C Issuer to
issue Letters of Credit.  Section 7.16 of the Guarantee and Collateral Agreement
provides that additional Subsidiaries may become Subsidiary Loan Parties under
the Guarantee and Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Loan Party under the Guarantee and
Collateral Agreement in order to induce the Lenders to make additional Loans and
the L/C Issuer to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.
 
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
 
SECTION 1.    In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Loan
Party, a Grantor and a Guarantor under the Guarantee and Collateral Agreement
with the same force and effect as if originally named therein as a Subsidiary
Loan Party, a Grantor and a Guarantor, and the New Subsidiary hereby (a) agrees
to all the terms and provisions of the Guarantee and Collateral Agreement
applicable to it as a Subsidiary Loan Party, Grantor and Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Grantor and Guarantor thereunder are true and correct on and as of the
date hereof.  In furtherance of the foregoing, the New Subsidiary, as security
for the payment and performance in full of the Obligations (as defined in the
Guarantee and Collateral Agreement), does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the
 
 
 

--------------------------------------------------------------------------------

 
 
Secured Parties and their successors and assigns, a security interest in and
lien on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Guarantee and Collateral Agreement) of the New
Subsidiary.  Each reference to a “Subsidiary Loan Party”, a “Grantor” or a
“Guarantor” in the Guarantee and Collateral Agreement shall be deemed to include
the New Subsidiary.  The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.
 
SECTION 2.    The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
 
SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which, when taken together, shall constitute a single
contract. This Supplement shall become effective when (a) the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Administrative Agent has executed a
counterpart hereof.  Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
 
SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of the
location of any and all Article 9 Collateral of the New Subsidiary, (b) set
forth on Schedule II attached hereto is a true and correct schedule of all the
Pledged Securities of the New Subsidiary and (c) set forth under its signature
hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.
 
SECTION 5.    Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.
 
SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, (WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE
DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).
 
SECTION 7.    Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability in such jurisdiction of the
remaining provisions hereof and of the Guarantee and Collateral Agreement; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.
 
SECTION 9.    The New Subsidiary agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.
 
IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.
 


[NAME OF NEW SUBSIDIARY]
 
By:                                                                     
Name:
Title:
 
Legal Name:
Jurisdiction of
Formation:
Location of Chief
Executive Office:
 


 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as
Administrative Agent,
 
By:                                                                                                                            
Name:
Title:
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule I
to Supplement No.___ to the
Guarantee and
Collateral Agreement
 


LOCATION OF ARTICLE 9 COLLATERAL
 
Description
Location
       

 
 
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule II to
Supplement No. __
to the Guarantee and
Collateral Agreement
 
PLEDGED STOCK
 
Number of
Issuer Certificate
Registered
Owner
Number and Class
of Equity Interest
Percentage of
Equity Interests
               



 
PLEDGED DEBT SECURITIES
 
Issuer
Principal
Amount
Date of Note
Maturity Date
               



OTHER PROPERTY
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT II
to Guarantee and
Collateral Agreement
[FORM OF] PERFECTION QUESTIONNAIRE




DENNY’S, INC., a Florida corporation (“Denny’s”, the “Borrower”) hereby
certifies the following to Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”) under that certain credit
agreement to be dated on or about April 12, 2012 among the Borrower, Denny’s
Corporation, a Delaware corporation (the “Parent”), certain subsidiaries of the
Borrower (together with the Parent, collectively, the “Guarantors”; and together
with the Borrower, the “Credit Parties”), the lenders from time to time party
thereto, and the Administrative Agent (the “Credit Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings assigned thereto
(a) in the most recent draft of the Credit Agreement circulated to the Borrower
and (b) the Uniform Commercial Code, as applicable):


A           IDENTIFICATION MATTERS
 
1.
An organizational chart depicting the interrelationships of all Credit Parties
is set forth on Schedule A1 attached hereto.

 
The information contained on Schedule A2 is true and correct.
 
2.
Any names of a Credit Party (including trade names) not specified above in Item
A.1. that such Credit Party has had during the five (5) years preceding the
closing date of the Credit Agreement (the “Closing Date”) are:

 
Credit Party
Additional Names
                   

3.
Set forth on Schedule A3 hereto is a complete and accurate list of all
subsidiaries (including foreign subsidiaries) of each Credit Party, together
with (a) the jurisdiction of incorporation/formation, (b) the number of shares
of each class of capital stock or other equity interests outstanding, (c) the
number and percentage of outstanding shares of each class owned (directly or
indirectly) by such Credit Party and (d) an indication as to whether the shares
are certificated.

 
Credit Party
Additional Names
                   



4.
Set forth on Schedule A3 hereto is a complete and accurate list of all
subsidiaries (including foreign subsidiaries) of each Credit Party, together
with (a) the jurisdiction of incorporation/formation, (b) the number of shares
of each class of capital stock or other equity interests outstanding, (c) the
number and percentage of outstanding shares of each class owned

 
 
 

--------------------------------------------------------------------------------

 
 
 
(directly or indirectly) by such Credit Party and (d) an indication as to
whether the shares are certificated.

 
B           LEGAL MATTERS


1.
DURING THE FIVE (5) YEAR PERIOD PRECEDING THE CLOSING DATE NO CREDIT PARTY HAS
BEEN PARTY TO ANY MERGER, CONSOLIDATION, STOCK ACQUISITION OR PURCHASE OF ALL OR
A SUBSTANTIAL PORTION OF THE ASSETS OF ANY PERSON, EXCEPT AS SET FORTH ON
SCHEDULE B1.

 
C           LOCATIONS


1.
Set forth on Schedule C1 a list of all real property owned by each Credit
Party.  Please include the following information for each location: a street
address (including county), an indication of whether the location is the chief
executive office of the applicable Credit Party and the fair market value.

 
2.
Set forth on Schedule C2 is a list of locations (other than those set forth on
Schedule C2) where any Credit Party maintains any Inventory or Equipment having
a value in excess of $1,000,000.  Please include the following information for
each location:  a street address (including county), an indication of whether
the location is the chief executive office of the applicable Credit Party, the
approximate value of any Collateral located on such premises, the annual rental
value, an indication if such property is leased by the applicable Credit Party
(and, if so, the name and address of the owner of the location), or operated by
a third party, such as a warehouseman or processor (and, if so, the name and
address of such third party).

 
D           SPECIAL COLLATERAL


1.
All of the financial institutions at which any Credit Party maintains any
deposit accounts, investment accounts, securities accounts or similar accounts
or other investment property (other than certificated securities and other
investment property set forth on Schedule D6), together with the name of
account, account number and a description for each such account (including the
recent value), are set forth on Schedule D1.

 
2.
All Letter-of-Credit Rights and Electronic Chattel Paper of any Credit Party
having a value in excess of $25,000 are set forth on Schedule D2.

 
3.
All Instruments, Tangible Chattel Paper and Documents of each Credit Party
having a value in excess of $25,000 are set forth on Schedule D3.

 
4.
All patents, trademarks and copyrights owned by each Credit Party as of the date
hereof, all patent licenses, trademark licenses and copyright licenses to which
such Credit Party is a party as of the date hereof, and all patent applications,
trademark applications, and copyright applications made by each Credit Party as
of the date hereof are listed on Schedule D4.

 
5.
All commercial tort claims of any Credit Party reasonably estimated to exceed
$1,000,000 are set forth on Schedule D5.

 
6.
The issued and outstanding equity interests and any other certificated
securities having a value in excess of $25,000 owned by each Credit Party is set
forth on Schedule D6.

 
 
 

--------------------------------------------------------------------------------

 
 
E           FINANCING MATTERS


1.
Any current creditors of any Credit Party that will be refinanced in connection
with the funding of the initial Loans and any letters of credit currently
outstanding on behalf of any Credit Party (together with an indication of
whether any such letters of credit will be replaced or collateralized on the
Closing Date) are as follows:

 
Credit Party
Creditors to be Refinanced
Letters of Credit / Replaced or Collateralized
                       





F           INSURANCE


1.
A complete and accurate list of all insurance policies currently maintained by
the Credit Parties is set forth on Schedule F1 hereto.

 


 
 

--------------------------------------------------------------------------------

 






I hereby certify on behalf of the Credit Parties and not in my individual
capacity that, as of the date hereof, the statements set forth in this
Perfection Questionnaire and in the Schedules attached hereto are accurate and
complete in all respects.




       DENNY’S, INC.,
a Florida corporation




By:                                                     
Name:
Title:
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE TO
PERFECTION QUESTIONNAIRE
 
Schedule A1                                           Organizational Chart
Schedule A2                                           Identification Matters
Schedule A3                                           Subsidiaries
Schedule B1                                           Legal Matters
Schedule C1                                           Owned Locations
Schedule C2                                           Other Locations
Schedule D1                                           Deposit
Accounts/Investment Property (other than as set forth on Schedule D6)
Schedule D2                                           Letter-of-Credit Rights &
Electronic Chattel Paper
Schedule D3                                           Instruments, Tangible
Chattel Paper & Documents
Schedule D4                                           Intellectual Property
Schedule D5                                           Commercial Tort Claims
Schedule D6                                           Equity Interests &
Certificated Security Interests
Schedule F1                                           Insurance


 
 
 

 
 
 

--------------------------------------------------------------------------------

 


Schedule A1
Organizational Chart


[See attached]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule A2
Identification Matters


[TO BE COMPLETED FOR EACH CREDIT PARTY]


 
Legal Name of Credit Party:
 
 
Previous Legal Names with the past five (5) years:
 
 
State of Organization:
 
 
Type of Organization:
 
 
Jurisdictions Qualified to do Business1:
 
 
Address of Chief Executive Office:
 
 
Address of Principal Place of Business:
 
 
Business Phone Number:
 
 
Organizational Identification Number (if any):
 
 
Federal Tax Identification Number:
 
 
Ownership Information (e.g. publicly held, if
private or partnership—identity of
owners/partners):
 

 
 


 



--------------------------------------------------------------------------------

 
1 Except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule A3


Subsidiaries


Subsidiary
Jurisdiction of
Incorp/
Formation
Number of
Shares of
Capital Stock
Number and
Percentage of
Outstanding
Shares
Shares
Certificated?
                   

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule B1
Legal Matters
 
 
 
 
 

--------------------------------------------------------------------------------

 

 


Schedule C1
Locations
All Owned Real Property:




Credit Party
Chief Executive Office (indicate with * in this column)
Address
 (including county)
Approximate Value
(the fair market value)
                                                                       



 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule C2
Other Locations






Credit Party
Chief Executive Office (indicate with * in this column)
Address
 (including county)
Approximate Value
(the value of any collateral on such property and the annual rental value)
Please include the name and address of Landlord (if available)
                                                                               
         

 


 




 
 

--------------------------------------------------------------------------------

 


Schedule D1
Deposit Accounts & Investment Property
(other than Investment Property set forth on Schedule D6)


Credit Party
Financial Institution(s) where Accounts Maintained
Name of Account
ZBA/ Payroll/ Deposit/ Etc.
Account Numbers
Descriptions of Accounts (including the recent value)
                                                                               
               

 
 
 
 
 

--------------------------------------------------------------------------------

 

 


Schedule D2
Letter-of-Credit Rights & Electronic Chattel Paper


Letter-of-Credit Rights:




Credit Party
Description
                               





Electronic Chattel Paper:


Credit Party
Description
                               

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule D3
Instruments, Tangible Chattel Paper & Documents




Instruments:


Credit Party
Description
                               





Tangible Chattel Paper:


Credit Party
Description
                               



Documents:


Credit Party
Description
                               



 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule D4
Intellectual Property
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule D5
Commercial Tort Claims


Credit Party
Description
                               

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule D6
Equity Interests & Certificated Securities




Credit Party:
           
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
                                       





Credit Party:
           
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
                                       













 
 

--------------------------------------------------------------------------------

 


Schedule F1
Insurance



